                         IN THE UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


                                                                    )
In re:                                                              )     Chapter 11
                                                                    )
LOVES FURNITURE, INC.,1                                             )     Case No. 21-40083
                                                                    )
                           Debtor.                                  )     Hon. Thomas J. Tucker
                                                                    )


                       DEBTOR’S FIRST AMENDED COMBINED PLAN OF
                        LIQUIDATION AND DISCLOSURE STATEMENT




                                                              BUTZEL LONG

                                                              Thomas Radom (P24631)
                                                              Max Newman (P51483)
                                                              41000 Woodward Avenue
                                                              Stoneridge West
                                                              Bloomfield Hills, MI 48304
                                                              Phone: (248) 258-1616
                                                              Email: radom@butzel.com
                                                                      newman@butzel.com

                                                              COUNSEL TO THE DEBTOR AND
                                                              DEBTOR IN POSSESSION


Dated: May 25, 2021




1
    Tax ID Number XX-XXXXXXX, located at 6500 E. 14 Mile Rd., Warren, MI 48092.




                                                       1
        21-40083-tjt      Doc 439      Filed 05/25/21      Entered 05/25/21 22:22:20          Page 1 of 53
                          PRELIMINARY STATEMENT



UPON ITS FILING, THIS PROPOSED DISCLOSURE STATEMENT WILL BE
REVIEWED BY THE BANKRUPTCY COURT ON A PRELIMINARY BASIS TO
DETERMINE IF IT CONTAINS ADEQUATE INFORMATION UNDER SECTION 1125(b)
OF THE BANKRUPTCY CODE FOR USE IN CONNECTION WITH THE
SOLICITATION OF ACCEPTANCES OR REJECTIONS OF THIS PLAN. UNTIL THE
COURT GRANTS PRELIMINARY APPROVAL, THE FILING AND DISSEMINATION
OF THIS PLAN AND THE DISCLOSURE STATEMENT ARE NOT INTENDED TO BE
AND SHOULD NOT IN ANY WAY BE CONSTRUED AS A SOLICITATION OF VOTES
ON THE PLAN. ONCE THE COURT HAS GRANTED PRELIMINARY APPROVAL,
PARTIES IN INTEREST MAY RELY ON THE INFORMATION CONTAINED HEREIN
IN DETERMINING HOW TO VOTE ON THE PLAN. ANY PRELIMINARY APPROVAL
OF THE DISCLOSURE STATEMENT IS SUBJECT TO FINAL OBJECTIONS AS
PROVIDED IN THIS COMBINED PLAN AND DISCLOSURE STATEMENT AND ANY
ORDERS OF THE BANKRUPTCY COURT.




                                       2
 21-40083-tjt   Doc 439   Filed 05/25/21   Entered 05/25/21 22:22:20   Page 2 of 53
                                  PLAN OF LIQUIDATION

         Loves Furniture, Inc., as the debtor and debtor in possession (“Debtor”) in this
Chapter 11 Case, proposes in good faith this Plan for the resolution of outstanding Creditor
Claims and equity Interests (each as defined below).

        ALL HOLDERS OF CLAIMS AND INTERESTS, TO THE EXTENT
APPLICABLE, ARE ENCOURAGED TO READ THE PLAN AND THE FOLLOWING
DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR
REJECT THE PLAN.

                                          ARTICLE I

                       DEFINITIONS, RULES OF INTERPRETATION,
                      COMPUTATION OF TIME AND GOVERNING LAW


1.1    Scope of Definitions; Rules of Construction. For the purposes of the Plan, except as
expressly provided or unless the context otherwise requires, all capitalized terms not otherwise
assigned have the meaning ascribed to them in this Article I of the Plan. Any term used in the
Plan that is notdefined in the Plan but defined in the Bankruptcy Code or the Bankruptcy Rules,
have the meaning ascribed to such terms in the Bankruptcy Code or the Bankruptcy Rules as
the case may be. Any definition of a Term in this Plan controls over any definition provided
by the Bankruptcy Code or Bankruptcy Rules and any definition provided in the Bankruptcy
Code controls over any definition provided in the Bankruptcy Rules. Whenever the context
requires, a term includes the plural as well as the singular and any use of and gendered
pronouns include all genders.

1.2    Definitions.

        1.2.1 "Administrative Claim" means any right to payment constituting a cost or
expense of administration of the Case under Sections 503(b) and 507(a)(2) of the Bankruptcy
Code, including without limitation: (a) any actual and necessary costs and expenses incurred
after the Petition Date of preserving the Estate and operating the Debtor's business; (b) Claims
that have been determined by a Final Order to constitute an administrative expense of the
Estate; (c) Administrative Claims of Professionals for Professional Fees; and (d) any fees or
charges assessed against and payable by the Debtor under Section 1930 of title 28 of the
United States Code.

       1.2.2 "Administrative Claim Bar Date" means the Voting Deadline and applies to
all Administrative Claims other than Administrative Claims for Professional Fees of
Professionals, the Liquidation Trustee and any party employed by the Liquidation Trustee.

      1.2.3 “Administrative Creditor” means any Creditor holding an Allowed
Administrative Claim.

       1.2.4     “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.


                                                3
  21-40083-tjt     Doc 439     Filed 05/25/21       Entered 05/25/21 22:22:20     Page 3 of 53
       1.2.5     “Agent” means a joint venture between PFP and Hilco Merchant Resources,
LLC.
         1.2.6 "Allowed" means with reference to any Claim: (a) proof of which was Filed
by the Proof of Claims Bar Date and as to which neither Debtor, the Liquidation Trustee nor
any other party-in-interest has Filed an objection on or before the Claims Objection Bar Date;
(b) listed on the Schedules, as amended, as other than disputed, contingent or unliquidated; (c)
that has been allowed by a Final Order of the Court (provided, however, that Claims allowed
solely for the purpose of voting to accept or reject the Plan will not be considered Allowed
Claims hereunder); or (d) expressly allowed under or pursuant to the terms of this Plan.

         1.2.7 “Avoidance Actions” means all Claims and Causes of Action that belong to
the Debtor or to the Estate under Chapter 5 of the Bankruptcy Code (including, but not limited
to, actions under Sections 544-553, et seq.)

        1.2.8 “Ballot” means the official bankruptcy Form No. 14 adopted for this Case or a
document prepared to substantially conform to same which was distributed to all Creditors and
parties-in-interest in connection with the solicitation ofvotes for or against the Plan.

        1.2.9 "Balloting Agent" means Bankruptcy Management Solutions, Inc. d/b/a
Stretto (“Stretto”).

        1.2.10 “Bankruptcy Code” or “Code” means the Bankruptcy Reform Act of 1978, as
codified in Title 11 of the United States Code (11 U.S.C. §§101, et seq.), as in effect as of the
Petition Date, or thereafter amended to the extent such amendments are applicable to this
Chapter 11 Case.

        1.2.11 “Bankruptcy Court” or “Court” means the United States Bankruptcy Court
for the Eastern District of Michigan, Southern Division, that has jurisdiction over this Chapter
11 Case.

       1.2.12 “Bankruptcy Rules” means (a) the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under Section 2075 of title 28 of the United
States Code and (b) the local rules of the Court, in each case, as in effect on the
Commencement Date or thereafter amended to the extent such amendments are applicable to
this Chapter 11 Case.

       1.2.13 "Beneficiaries" means Holders of Allowed Claims that are entitled to receive
Distributions under the Liquidation Trust.

       1.2.14 “Business Day” means any day, other than a Saturday, Sunday or “Legal
Holiday,” as that term is defined in Bankruptcy Rule 9006(a).

       1.2.15 “Cash” means legal tender of the United States.

       1.2.16 “Causes of Action” means any and all actions (including Avoidance Actions),
proceedings, causes of action, suits, accounts, demands, controversies, agreements, promises,

                                               4
  21-40083-tjt     Doc 439    Filed 05/25/21       Entered 05/25/21 22:22:20      Page 4 of 53
rights to legal remedies, rights to equitable remedies, rights to payment, and claims, whether
known, unknown, reduced to judgment, not reduced to judgment, liquidated, unliquidated,
fixed, contingent, non-contingent, matured, unmatured, disputed, undisputed, secured, or
unsecured, and whether asserted or assertible directly or derivatively in law, equity, or
otherwise. Causes of Action also include: (a) any right of setoff, counterclaim, or recoupment
and any claim on contracts or for breaches of duties imposed by law or in equity belonging to
the Estate; (b) any claim pursuant to Sections 362, 502, and 510 of the Bankruptcy Code and
any analogous provisions of applicable state law belonging to the Estate; (c) any and all
Avoidance Actions (including, but not limited to, any fraudulent conveyance or fraudulent
transfer claims the Debtor may have pursuant to Sections 544, 548 and 550 of the Bankruptcy
Code or applicable non-bankruptcy law); (d) any claim or defense including fraud, mistake,
duress, and usury and any other defenses belonging to the Estate set forth in Section 558 of the
Bankruptcy Code; and (f) any claims the Debtor may have against current or former officers,
directors, or insiders of the Debtor, other than claims released by this Plan.

       1.2.17 “Chapter 11 Case” or “Case” means the chapter 11 case of the Debtor
pending in the Bankruptcy Court, Case Number 21-40083-tjt, styled “In re Loves Furniture,
Inc.”

       1.2.18 “Claim” means (i) any claim against the Debtor, regardless of whether asserted
and regardless of whether known, as the term "claim" is defined in Section 101(5) of the
Bankruptcy Code, and includes, but is not limited to: Administrative Expense Claims;
Disputed Claims; any claims arising from or related to any Interests and Claims; General
Unsecured Claims; Priority Claims; and Secured Claims, and (ii) when used to describe rights
to payment that the Debtor may have against any party, “Claim” has the broad scope of the
Bankruptcy Code definition, but not the limitation of that section to Claims against the Debtor

        1.2.19 "Claims Objection Bar Date" means, as applicable: (a) 180 days after the
Effective Date; (b) such other period of limitation fixed by an order of the Court; or upon the
stipulation and agreement of the particular Claim Holder and the Liquidation Trustee. The
Claims Objection Bar Date applies to any Administrative Claims Filed more than thirty days
before the Claims Objection Bar Date.

        1.2.20 “Class” means a category of Holders of Claims or Interests as described in
Article III of this Plan.

       1.2.21 “Collateral” means any property or interest in real or personal property of the
Estate subject to an unavoidable Lien securing the payment or performance of a Secured
Claim.

       1.2.22 “Committee” means the official committee of unsecured creditors thathas been
appointed pursuant to Section 1102(a) of the Bankruptcy Code in the Chapter 11 Case.

        1.2.23 “Conditions Precedent” means those conditions to the Effective Date of the
Plan set forth in Section 5.1 of the Plan.

      1.2.24 “Confirmation Date” means the date on which the Confirmation Order
becomes a Final Order.

                                               5
  21-40083-tjt    Doc 439     Filed 05/25/21       Entered 05/25/21 22:22:20     Page 5 of 53
        1.2.25 “Confirmation Hearing” means the hearing to consider the confirmation of
the Plan under Section 1128 of the Bankruptcy Code.

       1.2.26 “Confirmation Order” means the order entered by the Bankruptcy Court
confirming this Plan pursuant to Section 1129 of the Bankruptcy Code.

       1.2.27 “Consulting Agreement” means that certain Sale Promotion Consulting
Agreement, dated January 12, 2021, between the Debtor and the Agent but subject to the
provisions of the Interim and Final Consulting Agreement Orders

       1.2.28 “Creditor” means any Holder of a Claim against the Debtor.

       1.2.29 "Debtor" means Loves Furniture, Inc. d/b/a Loves Furniture & Mattresses.

        1.2.30 “Disallowed Claim” means (a) a Claim, or any portion thereof, that has been
disallowed by a Final Order or a settlement, (b) a Claim or any portion thereof that is
Scheduled at zero or as contingent, disputed, or unliquidated and as to which a Bar Date has
been established but no Proof of Claim has been timely filed or deemed timely filed with the
Bankruptcy Court pursuant to either the Bankruptcy Code or any Final Order of the
Bankruptcy Court or otherwise deemedtimely filed under applicable law, or (c) a Claim or any
portion thereof that is not included in the Schedules and as to which a Bar Date has been
established but either: no Proof of Claim has been timely filed or deemed timely filed with the
Bankruptcy Court pursuant to either the Bankruptcy Code or any Final Order of theBankruptcy
Court or otherwise deemed timely filed under applicable law.

       1.2.31 "Disclosure Statement" means the Disclosure Statement filed pursuant to
Section 1125 of the Bankruptcy Code and the Order Establishing Deadlines and Procedures,
dated January 27, 2021 [Doc No. 137] with respect to this Plan, and including all exhibits,
appendices, and schedules thereto, if any, as same may be amended, modified, or
supplemented from time to time, all as approved by the Bankruptcy Court pursuant to sections
1125 and 1127 of the Bankruptcy Code and Bankruptcy Rule 3017.

        1.2.32 “Disputed” when used in reference to a Claim or Interest in this Plan means
any Claim or Interest as to which Debtor or any other party in interest has interposed an
objection or commenced an adversary proceeding in accordance with the Bankruptcy Code,
Bankruptcy Rules and this Plan, which objection has not been determined by a Final Order.

        1.2.33 “Disputed Claim” or “Disputed Interest” means a Claim or any portion
thereof, or an Interest or any portion thereof, that is Disputed.

       1.2.34 "Distribution" means a distribution of Cash or other property of the Estate
made in accordance with the Plan of Liquidation or the Liquidation Trust.

       1.2.35 "Distribution Date" means the date on which the Liquidation Trustee must
make a Distribution, as determined by the Liquidation Trustee.

       1.2.36 “Effective Date” has the meaning set forth in Section 5.2 of the Plan.



                                               6
  21-40083-tjt    Doc 439     Filed 05/25/21       Entered 05/25/21 22:22:20    Page 6 of 53
       1.2.37 “Entity” has the meaning defined in Section 101(15) of the Bankruptcy Code.

       1.2.38 “Estate” means the Estate of the Debtor in this Chapter 11 Case as created
pursuant to Section 541(a) of the Bankruptcy Code.

       1.2.39 “Exculpated Party” shall mean the Debtor, the Committee, the Liquidation
Trustee, the Liquidation Trust Oversight Committee or any of their respective equity holders
(regardless of whether such interests are held directly or indirectly), independent contractors,
members, officers, directors, managers, employees, consultants, advisors, agents, successors,
assigns or Professionals, each in their capacity as such.

        1.2.40 "Executory Contract" means a contract to which the Debtor is a party that is
subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

       1.2.41 “Exhibit” means any document identified as an “exhibit” in this Plan, as
modified, amended, or supplemented.

        1.2.42 “February 5 Order” means the Order (I) Granting Debtor’s Motion for Entry
of Order Authorizing (A) Use of Cash Collateral Pursuant to 11 U.S.C. §363, (B) Permitting
Use of Inventory Potentially Subject to Security Interests and Liens and Preventing
Interference with Such Use, and (C) Granting of Superpriority Claims and Adequate
Protection on a Final Basis, and (II) Scheduling Further Hearing as to Penske Logistics, LLC,
including a Final Hearing dated February 5, 2021[Doc No. 189].

        1.2.43 "File" or "Filed" means, with respect to any pleading, entered on the docket
of the Case and properly served in accordance with the Bankruptcy Rules.

        1.2.44 “Final Cash Collateral Order” means that certain Final Order Granting
Debtor’s Emergency Motion for Entry of Order Authorizing (A) Use of Cash Collateral
Pursuant to 11 U.S.C. §363, (B) Permitting Use of Inventory Potentially Subject to Security
Interests and Liens and Preventing Interference with Such Use, and (C) Granting Superpriority
Claims and Adequate Protection on a Final Basis, dated February 18, 2021 [Doc No. 234],
which incorporates by reference the February 5 Order.

      1.2.45 “Final Decree” means the decree closing the Case contemplated under
Bankruptcy Rule 3022.

        1.2.46 “Final Order” means an order of the Bankruptcy Court as to which (a) the
time for appeal has expired and no appeal has been timely taken, (b) any timelyappeal has been
finally determined or dismissed and the time for any successive appeal has expired and no
successive appeal has been timely taken, or (c) in the discretion of the Liquidation Trust, an
appeal has been timely taken but such order has not been stayed within ten (10) days after the
filing of such appeal.

        1.2.47 "General Unsecured Claim" means an Allowed unsecured Claim that is not a
Priority Claim, including Allowed rejection damage Claims asserted under the provisions of
this Plan.


                                               7
  21-40083-tjt    Doc 439     Filed 05/25/21       Entered 05/25/21 22:22:20     Page 7 of 53
      1.2.48 “General Unsecured Creditor” means any Creditor that holds a General
Unsecured Claim.

       1.2.49 “Holder” means a Person holding a Claim, Interest, or Lien, as applicable.

       1.2.50 “Impaired” means, when used with reference to a Claim or Interest that is
impaired within the meaning of Section 1124 of the Bankruptcy Code.

       1.2.51 “Intercompany Claim” means any Claim against the Debtor by an Affiliate of
the Debtor arising before the Petition Date.

       1.2.52 “Interest” means any equity interests in the Debtor, of any kind or nature,
including without limitation, any corporate share interests.

        1.2.53 “LCN” means LCN AVF Warren (MI) LLC, LCN AVF Dearborn (MI) LLC
and all of their affiliates.

       1.2.54 “Lien” means a charge against, or an interest in, property to secure payment of
a debt or performance of an obligation, including a replacement lien created under the Final
Cash Collateral Order.

        1.2.55 "Liquidation Trust" means that Liquidation Trust established pursuant to the
Plan of Liquidation in which the Liquidation Trust Assets vest as set forth in the Plan on the
Effective Date.

        1.2.56 "Liquidation Trust Agreement" means that Liquidation Trust Agreement
that governs the operation and management of the Liquidation Trust, in a form substantially
similar to Exhibit A hereto.

       1.2.57 “Liquidation Trust Assets” means all of the assets transferred or granted to
the Liquidation Trust, consisting of: (i) the Causes of Action and Estate Litigation; (ii) the
Liquidation Trust Proceeds; and (iii) all other Assets of the Estate.

       1.2.58 “Liquidation Trustee” means the Person on identified in the Plan Supplement
which must be filed at least 10 days before the Confirmation Date, including any replacement
thereof or successor thereto, who has been designated by the Debtor and the Committee to
serve as trustee for the Liquidation Trust and to oversee the liquidationof the Liquidation Trust
Assets for the benefit of Beneficiaries in accordance with the Plan and the Liquidation Trust
Agreement.

        1.2.59 "Liquidation Trust Claims" means any expenses incurred by the Liquidation
Trust, including the professional fees and expenses incurred by any Entity retained by the
Liquidation Trustee.

        1.2.60 “Liquidation Trust Oversight Committee” means a committee that will be
selected by and from the Committee which will have the approval rights set forth in the
Liquidation Trust Agreement or the Plan.



                                               8
  21-40083-tjt    Doc 439     Filed 05/25/21       Entered 05/25/21 22:22:20      Page 8 of 53
        1.2.61 "Liquidation Trust Proceeds" means the proceeds from the collection,
liquidation, sale or other disposition of the Debtor's Assets as of the Effective Date, including
the proceeds received from any Causes of Action or Estate Litigation.

       1.2.62    “Person” has the meaning defined in Section 101(41) of the Bankruptcy Code.

       1.2.63 “Petition Date” means January 6, 2021, the date upon which the Debtor
voluntarily filed for relief pursuant to chapter 11 of the Bankruptcy Code.

       1.2.64 “PFP” means Planned Furniture Promotions, Inc.

      1.2.65 “Plan” means this Combined Joint Plan of Liquidation and Disclosure
Statement, as it may be altered, amended, supplemented or modified from time to time.

       1.2.66 "Plan Supplement" means any supplement to the Plan Filed by the Debtor
with the Court prior to the Effective Date.

       1.2.67 “Priority Claim” means a Claim under or entitled to priority under any of the
following sections of the Bankruptcy Code: Sections 507(a)(1), 507(a)(3), 507(a)(4), 507(a)(5),
507(a)(6), 507(a)(7) and 507(a)(8) of the Bankruptcy Code.

       1.2.68 “Priority Creditor” means any Creditor holding a Priority Claim.

       1.2.69 “Professional” means any professional employed in the Chapter 11 Case
pursuant to Sections 327 or 1103 of the Bankruptcy Code.

        1.2.70 “Professional Fees” means the fees and reimbursement for disbursements and
expenses owed to Professionals in connection with the Chapter 11 Case. Notwithstanding
anything to the contrary, the deadline to file Claims for Professional Fees is thirty (30) days
after the Confirmation Date.

       1.2.71 “Professional Fee Escrow Accounts” means the separate escrow accounts
required by the Final Cash Collateral Order and earmarked in the Budget or post-Budget
towards payment of Professional Fees for the Debtor’s and the Committee’s Professionals.

       1.2.72 “Proof of Claim or Interest” means a Claim or Interest properly filed by a
Holder of a Claim or Interest before the Proof of Claim Bar Date.

       1.2.73 “Proof of Claim Bar Date(s)” means May 10, 2021 in the case of general
unsecured creditors, and August 9, 2021 in the case of governmental units, which are the dates
designated by the Bankruptcy Court, at Docket Number 64, as the last date(s) for filing Proofs
of Claim or Interest against the Debtor, and any and all other bar dates under the Bankruptcy
Rules or otherwise provided for in this Plan.

       1.2.74 “Pro-Rata” means at any time, the proportion that the face amount of a Claim
in a particular Class bears to the aggregate face amount of all Claims (including Disputed
Claims) in such Class unless the Plan expressly provides otherwise.



                                               9
  21-40083-tjt    Doc 439     Filed 05/25/21       Entered 05/25/21 22:22:20      Page 9 of 53
       1.2.75 "Record Date" means the record date for determining the entitlement to
receive Distributions under the Plan on account of Allowed Claims.

        1.2.76 "Representatives" means, without limitation, any existing or former affiliate,
subsidiary, member, officer, director, partner, stockholder, trustee, member, representative,
employee, agent, attorney, business advisor, financial advisor, accountant, other Professional,
their successors or assigns, or any person who is or was in control of any of the foregoing.

        1.2.77 “Schedules” means the schedules of assets and liabilities, the list of Holders
of Interests and the statement of financial affairs filed by the Debtor under Section 521 of the
Bankruptcy Code and Bankruptcy Rule 1007 as such schedules and statements have been, or
may be supplemented or amended through the Confirmation Date.

        1.2.78 “Secured Claim” means a Claim secured by a Lien on property in which the
Estate has an interest, but only to the extent of the value of the Creditor'sinterest in the Estate’s
interest in the property as of the Petition Date and only if such Secured Claim is Allowed.

       1.2.79 “Shift 4” means Shift4 Payments, LLC.

     1.2.80 “STORES” means, collectively, Store Capital Acquisitions, LLC, STORE
SPE AVF I 2017-1, LLC, STORE SPE AVF II 2017-2, LLC and STORE Master Funding XII,
LLC.

       1.2.81 “Store Closing Order” means that Final Order (I) Authorizing The Debtor to
(A) Assume Prepetition Consulting Agreements; (B) Enter to the Consulting Agreement, (II)
Authorizing and Approving the Conduct of Store Closing Sales, with such Sales to be Free and
Clear of all Liens, Claims, and Encumbrances, (III) Authorizing and Approving the Store
Closing Procedures, and (IV) Granting Related Relief, dated February 5, 2021[Doc No. 191].

       1.2.82 “STORES Locations” means the locations leased by the Debtor from
STORES as of the Petition Date, and includes the following locations: Royal Oak, Warren
South, Taylor, Shelby Township, Howell, Portage, Waterford, Woodbridge, Port Huron,
Livonia, Burton, Saginaw, Bay City, and Petoskey.

       1.2.83 "Unclaimed Property" means any Distributions that are returned to the
Liquidation Trustee or Liquidation Trust as: (i) undeliverable to a Beneficiary, or (ii)
unclaimed by a Beneficiary, as further described in Section 8.5.1 hereto.

       1.2.84 "Unimpaired" means an Allowed Claim or Equity Interest that is not
"Impaired" within the meaning of Section 1124 of the Bankruptcy Code.

       1.2.85 "United States Trustee" means the United States Trustee appointed under
Section 591 of title 28 of the United States Code to serve in the Eastern District of Michigan.

       1.2.86 "Voting Deadline" means the date and time by which all Ballots must be
received, or such other date and time established by the Court.




                                                 10
 21-40083-tjt     Doc 439      Filed 05/25/21     Entered 05/25/21 22:22:20          Page 10 of 53
1.3    Rules of Interpretation

      For purposes of the Plan: (a) any reference in the Plan to a contract, instrument, release,
indenture, or other agreement or document being in a particular form or on particular terms and
conditions means that the document will be substantially in that form or substantially on those
terms and conditions; (b) any reference in the Plan to an existing document or exhibit Filed or
to be Filed means the document or exhibit as it may have been or may be amended, modified,
or supplemented; and (c) unless otherwise specified, all references in the Plan to Articles,
Schedules, and Exhibits are references to articles, schedules, and exhibits of or to the Plan.
Unless otherwise specified, the words "herein," "hereof," "hereto," "hereunder," and other
words of similar meaning refer to the Plan as a whole and not to any particular article, section,
subsection, or clause contained in the Plan. Except as otherwise stated in the Plan, the rules of
construction contained in Section 102 of the Bankruptcy Code apply to the construction of the
Plan.

1.4    Computation of Time.

       Unless otherwise expressly provided herein, in computing any period of time
prescribed or allowed by the Plan, the provisions of Bankruptcy Rule 9006(a) apply. If any
payment or act under the Plan is required to be made or performed on a date that is not a
Business Day, then the making of such payment or the performance of such act may be
completed on the next succeeding Business Day, but will be deemed to have been completed
as of the required date.

1.5 Governing Law.

        Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
Code and Bankruptcy Rules) or unless otherwise specifically stated, the laws of the State of
Michigan, without giving effect to principles of conflict of laws, shall govern the rights,
obligations, construction and implementation of the Plan, any agreements, documents,
instruments or contracts executed or entered into in connection with the Plan.

                                         ARTICLE II

  ADMINISTRATIVE EXPENSE CLAIMS AND NON-VOTING PRIORITY CLAIMS

2.1    Administrative Claims

                  2.1.1 All Allowed Administrative Claims of the Debtor, including Allowed
post-petition Claims under Section 503(b) of the Bankruptcy Code, and Allowed prepetition
Claims under Section 503(b)(9) of the Bankruptcy Code, must be paid in cash, in full, on the
later of (i) thirty (30) days after entry of a Final Order of the Bankruptcy Court Allowing such
Administrative Claim, or (ii) if the Administrative Claim is not Disputed by the Debtor or the
Liquidation Trustee, as the case may be, and is an Allowed Claim, the later of its due date or
thirty (30) days after the Effective Date.




                                               11
 21-40083-tjt    Doc 439      Filed 05/25/21    Entered 05/25/21 22:22:20        Page 11 of 53
               2.1.2 All statutory fees of the Debtor payable to the United States Trustee
pursuant to Section 1930 of title 28 of the United States Code must be paid (i) if due and
owing, on or prior to the Effective Date by the Debtor, and (ii) if due and owing after the
Effective Date, as and when due from the proceeds of the Liquidation Trust.

               2.1.3 Professionals of the Estate have an Allowed Administrative Claim for all
fees and expenses incurred through and including the Effective Date, or that come due after the
Effective Date, to the extent such Claims are ultimately approved by the Court. In the case of
Administrative Claims of all Professionals, Professionals must file final fee applications for
services provided to or for the benefit of the Debtor and/or the Committee within thirty (30)
days after the Effective Date. All Allowed Administrative Claims of Professionals must be paid by
the Liquidation Trustee in Cash first from the Professional Fee Escrow Accounts and, if the
Professional Fee Escrow Account is not sufficient, then from the Liquidation Trust Assets within ten
(10) days after the entry of a Final Order approving the Administrative Claims of such Professionals.

               2.1.4 All such Allowed Administrative Claims of Professionals must be paid
prior to the payment of any post-confirmation Liquidation Trust Expenses, including
Professional Fees of the Liquidation Trust and/or Liquidation Trustee.

2.2     Priority Tax Claims. These Claims include all Allowed Claims against the Debtor
that are entitled to priority under Section 507(a)(8) of the Bankruptcy Code. Each holder of an
Allowed Priority Tax Claim due and payable on or prior to the Effective Date, shall receive, on
account of such Allowed Claim, on or as soon as reasonably practicable after the Effective
Date and after payment in full of all Allowed Claims and Liquidation Trust Claims entitled to
higher priority in payment in accordance with Section 507 of the Bankruptcy Code or the terms
of this Plan: (1) Cash in an amount equal to the amount of such Allowed Priority Tax Claim; or
(2) Cash in an amount agreed to by the Debtor or the Liquidation Trustee, as applicable, and
such claimant. Allowed Priority Tax Claims shall, to the extent not paid in full in Cash on the
Effective Date, be paid from the Liquidation Trust Assets in accordance with the terms of the
Liquidation Trust Agreement and the holders of Allowed Priority Tax Claims shall be
beneficiaries of the Liquidation Trust.

                                          ARTICLE III

                     CLASSIFICATION OF CLAIMS AND INTERESTS

3.1     Pursuant to section 1122 of the Bankruptcy Code, set forth below is a designation of
classes of Claims against and Interests in the Debtor. A Claim or Interest is placed in a
particular Class for the purposes of voting on this Plan and or receiving Distributions pursuant
to this Plan only to the extent that such Claim or Interest is an Allowed Claim or an Allowed
Interest in that Class and such Claim or Interest has not been paid, released, or otherwise
settled prior to the Effective Date. In accordance with section 1123(a)(1) of the Bankruptcy
Code, Administrative Claims, Priority Customer Deposit Claims and Priority Tax Claims of
the kinds specified in sections 507(a)(1)and 507(a)(8) of the Bankruptcy Code, respectively,
have not been classified and their treatment is set forth in Article 2 above.




                                                 12
 21-40083-tjt     Doc 439      Filed 05/25/21     Entered 05/25/21 22:22:20          Page 12 of 53
3.2     The classification of Claims against and Interests in the Debtor pursuant to the Plan are
as follows:

     Class     Claim                         Amount2           Status        Vote
     1         Priority Claims for           $541,590          Unimpaired    Not Entitled to Vote
               Customer Deposits
     2         Secured Claims of             $2,600,000        Impaired      Entitled to Vote
               STORES
     3         Secured Claim of PFP          $2,225,000        Unimpaired    No entitlement to vote,
                                                                             deemed to accept
     4         Secured Claim of              $603,470          Unimpaired    No entitlement to vote,
               Westwood Capital                                              deemed to accept
               Funding, LLC
     5         Secured Claim of              $1,608,893        Impaired      Entitled to Vote
               Penske Logistics, LLC
     6         Secured Claim of TD           $1,469,028        Impaired      Entitled to Vote
               Bank
     7         Secured Claim of Shift        $241,992.92       Impaired      Entitled to Vote
               4
     8A        Secured Claim of A&R          $72,443           Unimpaired    No entitlement to vote,
               Properties                                                    deemed to accept
     8B        Secured     Claim    of       $23,628           Unimpaired    No entitlement to vote,
               Argyle Acres                                                  deemed to accept
     9         General Unsecured             $53,500,000 (est) Impaired      Entitled to Vote
               Claims
     10        Tax Penalty Claims            $516,072          Impaired      Entitled to Vote
     11        Equity Interest                                 Impaired      Entitled to Vote


                                                ARTICLE IV

             TREATMENT OF CLASSES AND INERESTS UNDER THE PLAN

4.1        Class 1 – Priority Claims of Customers for Return of Deposits

        These Claims include all Allowed Claims against the Debtor that are entitled to priority
under Section 507(a)(7) of the Bankruptcy Code. Each Holder of an Allowed Priority
Customer Deposit Claim will receive on or as soon as reasonably practicable after the Effective
Date and after payment in full of all Allowed Claims and Liquidation Trust Claims entitled to
higher priority in payment in accordance with Section 507 of the Bankruptcy Code or the terms
of this Plan, Cash in an amount equal to the amount of such Allowed Priority Customer
Deposit Claim. Allowed Priority Customer Deposit Claims, to the extent they have not been
paid in full in Cash on the Effective Date, must be paid by the Liquidation Trustee and the

2
    Each claim is measured as of the Petition Date.



                                                        13
    21-40083-tjt       Doc 439       Filed 05/25/21       Entered 05/25/21 22:22:20   Page 13 of 53
Holders of Allowed Priority Customer Deposit Claims are Beneficiaries of the Liquidation
Trust.

       Class 1 Claims are Unimpaired and are not entitled to vote to accept or reject the Plan.

4.2    Class 2 - Secured Claims of STORES

        Class 2 Claim consists of the Allowed Secured Claims of STORES. The Allowed
Secured Claim of STORES equals the value of the Debtor’s inventory at the STORES
Locations as of the Petition Date, less all amounts paid to STORES as adequate protection
during the Case. Upon allowance of the Secured STORES Claims by a Final Order of the
Court or upon the agreement of either (a) the Committee, in consultation with the Debtor, or
(b) the Liquidation Trustee, as the case may be, and STORES, STORES will receive, on
account of such Allowed Secured Claims, a payment in Cash within 30 days of the Effective
Date equal to the balance of the STORES Allowed Secured Claim after credit for all adequate
protection payments. To the extent the Allowed Claims of STORES exceeds the value of the
Secured STORES Claim, the difference is a Class 9 General Unsecured Claim.

       The Allowed Secured STORES Claim is Impaired and STORES is entitled to vote to
accept or reject the Plan.

4.3    Class 3 - Secured Claim of PFP

        Class 3 Claim consists of the Allowed Secured Claim of PFP. The Debtor anticipates
that the Allowed PFP Secured Claim will be paid in fullfrom inventory sale proceeds in
accordance with the Store Closing Order and the terms of the Consulting Agreement on or
before the Effective Date of the Plan. The provisions of the Final Cash Collateral Order
providing for the payment of the Prepetition Advance (as that term is used in the Final Cash
Collateral Order) by PFP to the Debtor are incorporated in this Plan.

       The Allowed PFP Secured Claim is Unimpaired and PFP is deemed to accept the Plan.

4.4    Class 4 - Secured Claim of Westwood Capital Funding, LLC

        Class 4 consists of the Allowed Secured Claim of Westwood Capital Funding, LLC
(“Westwood”). This claim is being paid in weekly installments of $51,060 by the Debtor
pursuant to the Budget approved by the Court under the February 5 Order. Westwood is
entitled to post-petition interest under 11 U.S.C. §506. The total amount that will be paid to
Westwood is $633,000. The Debtor anticipates that the Allowed Secured Westwood Claim
will be paid in full on or prior to the Effective Date of the Plan.

        The Allowed Secured Westwood Claim is Unimpaired and Westwood is deemed to
accept the Plan.




                                              14
 21-40083-tjt    Doc 439     Filed 05/25/21     Entered 05/25/21 22:22:20        Page 14 of 53
4.5    Class 5 – Secured Claim of Penske Logistics, LLC

        Class 5 consists of the Allowed Secured Claim of Penske Logistics, LLC. This claim is
Disputed. Upon allowance of the Secured Penske Claim by a Final Order of the Court or upon
the agreement of either (a) the Committee, in consultation with the Debtor, or (b) the
Liquidation Trustee, as the case may be, and Penske, Penske must receive, on account of such
Allowed Secured Claim, Cash in the amount of the Allowed Secured Claim payable from the
Penske Collateral Account established under the Final Cash Collateral Order in full and
complete settlement of the Secured Penske Claim. All monies in the Penske Collateral Account
constituting the collateral subject to the replacement Lien of Penske will remain in a post-
confirmation collateral account subject to the replacement Lien with the Liquidation Trustee
pending a determination of the Secured Penske Claim or the further order of the Court. If the
Secured Penske Claim is determined to be invalid, the monies in the Penske collateral account
will become property of the bankruptcy estate or the Liquidation Trust, free and clear of any
claim or interest of Penske. In no event will the Secured Penske Claim, if determined to be
valid, exceed the then account balance in the post-confirmation Penske collateral account. To
the extent that the Secured Penske Claim is determined to be undersecured in accordance with
section 506(a) of the Bankruptcy Code, the unsecured amount of the such Claim is a Class 9
General Unsecured Claim. Notwithstanding anything to the contrary as may be contained
herein, any and all rights of the Debtor or the Liquidation Trustee to set off against the
Allowed Penske Secured Claim any judgment for damages it may be awarded based on breach
of contract and/or other Claims described in section III(B) of the Disclosure Statement are
expressly reserved.

       The Secured Penske Claim is Impaired and Penske is entitled to vote to accept or reject
the Plan.

4.6    Class 6 – Secured Claim of TD Bank

       Class 6 consists of the Allowed Secured Claim of TD Bank. This claim is Disputed.
Upon allowance of the Secured TD Bank Claim by a Final Order of the Court or upon the
agreement of the Committee, in consultation with the Debtor, or the Liquidation Trustee, as the
case may be, and TD Bank, TD Bank is entitled to set off its Allowed Secured Claim against
the Reserve Fund established by, and in the possession and control of, TD Bank. All monies in
the Reserve Fund are property of the Estate, subject to the setoff/recoupment rights of TD
Bank and must remain in the Reserve Fund pending a determination of the Allowed Secured
TD Bank Claim. In no event will the Allowed Secured TD Bank Claim exceed the account
balance in the Reserve Account. To the extent that Allowed Secured TD Bank Claim is
determined to be undersecured in accordance with section 506(a) of the Bankruptcy Code, the
unsecured amount of the such Claim is a Class 9 General Unsecured Claim.

         The Secured Claim of TD Bank is Impaired and TD Bank is entitled to vote to accept or
reject the Plan.




                                              15
 21-40083-tjt    Doc 439     Filed 05/25/21    Entered 05/25/21 22:22:20        Page 15 of 53
4.7     Class 7 – Secured Claim of Shift 4

        Class 7 consists of the Allowed Secured Claim of Shift 4. Shift 4 served as the
Debtor’s prepetition merchant credit card processor and asserts a secured claim against the
Debtor in the amount of $241,992.92 (the “Shift 4 Reserve Account”) as a right to setoff or
recoup against its Allowed Claim against $241,992.92 that it is holding from amounts
otherwise due to the Debtor. The Debtor believes that the Allowed Claim of Shift 4 will
exceed the Shift 4 Reserve Account. Unless prior to the Effective Date, the Court has entered a
Final Order authorizing Shift 4 to setoff or recoup against the Shift 4 Reserve its Allowed
Secured Claim, after the Effective Date, the Liquidation Trustee will have 30 days to file an
objection to Shift 4’s right to set off or recoup its Allowed Secured Claim against the Shift 4
Reserve Account. If no objection is filed, Shift 4’s Allowed Secured Claim shall automatically
be determined to be $241,992 and Shift 4 will have the right to immediately set off or recoup
its Allowed Secured Claim against the Shift 4 Reserve Account without regard to any other
provision of this Plan, the Liquidation Trust or the Code and without the further order of the
Court. Monies constituting the Shift 4 Reserve Account are property of the Estate, subject to
Shift 4’s right of setoff or recoupment and must remain in the Shift 4 Reserve Account pending
a determination of the Allowed Shift 4 Secured Claim. In no event will the Allowed Secured
Shift 4 Claim exceed the balance of the Shift 4 Reserve Account. If an objection is timely filed,
the Court shall determine the amount of Shift 4’s Allowed Secured Claim and the
appropriateness of any right of setoff or recoupment.

        To the extent that the Allowed Shift 4 Claim is determined to be undersecured in
accordance with section 506(a) of the Bankruptcy Code, the unsecured amount of such Claim
is a Class 9 General Unsecured Claim.

4.8     Class 8A –Secured Claim of A&R Properties

        Class 8A consists of the Allowed Secured Claim of A&R Properties . Under 11 U.S.C.
§1129(b)(2)(A)(iii), the Debtor must surrender the collateral consisting of various equipment
and store fixtures that secures A&R Properties’ Allowed Secured Claim to A&R Properties, on
or prior to the Effective Date in full settlement and satisfaction of this Claim against the Debtor
and the Estate.

       The Class 8A Secured Claim is Unimpaired and A&R Properties is deemed to accept
the Plan.

4.9     Class 8B – Secured Claim of Argyle Acres

        Class 8B consists of the Allowed Secured Claim of Argyle Acres. Under 11 U.S.C.
§1129(b)(2)(A)(iii), the Debtor must surrender the collateral consisting of various equipment
and store fixtures that secures Argyle Acres’ Allowed Secured Claim to Argyle Acres on or
prior to the Effective Date in full settlement and satisfaction of this Claim against the Debtor
and the Estate.

        The Class 8B Secured Claim is Unimpaired and Argyle Acres is deemed to accept the
Plan.

                                                16
 21-40083-tjt     Doc 439     Filed 05/25/21     Entered 05/25/21 22:22:20         Page 16 of 53
4.10   Class 9 – General Unsecured Claims

        Class 9 consists of all Allowed General Unsecured Claims against the Debtor,
including, without limitation, (i) each Allowed Claim arising out of the rejection of any
executory contract or unexpired lease pursuant to sections 365 and 502(g)(1) of the Bankruptcy
Code; (ii) each Allowed Claim secured by a lien on property in which the estate has an interest
to the extent that such claim is determined to be unsecured in accordance with section 506(a)
of the Bankruptcy Code; and (iii) each Allowed Claim of the kinds described in section
507(a)(4) of the Bankruptcy Code, to the extent the Allowed amount of such Claim exceeds the
maximum amount for which such Claim may be accorded priority thereunder. Holders of
Allowed Class 9 Claims will receive, on account of each respective Allowed General
Unsecured Claims, their Pro Rata share of the Unsecured Creditors Escrow established
pursuant to paragraph 18 of the February 5 Order, net of any portion that may, at the election
of the Committee, be allocated to a Litigation Trust, plus their Pro Rata share of the
Liquidation Trust Assets, after the satisfaction of Administrative Expense Claims, Post
Confirmation Trust Claims, Priority Claims, and Classes 1-7 Claims.

        Class 9 claims are Impaired and each Holder of an Allowed General Unsecured Claim
as of the Record Date is entitled to vote to accept or reject the Plan.

4.11   Class 10 – Tax Penalty Claims

        Class 10 consists of the Allowed Tax Penalty Claims of the applicable state taxing
agencies. The penalties were assessed against the Debtor for failure to timely pay sales taxes
prior to the Petition Date. Pursuant to Section 726(a)(4) of the Bankruptcy Code, the Holders
of Class 8 Claims must receive, on account of their respective claims, their Pro Rata share of
the Liquidation Trust Assets, after the satisfaction of Administrative Expense Claims, Post
Confirmation Trust Claims, Prepetition Priority Claims, and Classes 1-7 and 9 Claims.

       Class 10 claims are Impaired and each Holder of an Allowed Tax Penalty Claim as of
the Record Date is entitled to vote to accept or reject this Plan.

4.12   Class 11 – Equity Interests

       Class 11 consists of the Equity Interest in the Debtor held by US Assets, Inc. The
Holder of Class 11 Equity Interest will not receive any distribution on account of such interest
except to the extent funds remain after payment in full of all Administrative Expense Claims,
Post Confirmation Trust Claims, Prepetition Priority Claims and Classes 1-7, 9 and 10 Claims.
On the Effective Date, Class 9 Equity Interest are cancelled, extinguished, and of no further
force and effect, without the payment of any monies or consideration to the Holder of Class 11
Equity Interest.

       Class 11 is Impaired and the Holder of the Class 9 Equity Interest is deemed to reject
the Plan.




                                              17
 21-40083-tjt    Doc 439     Filed 05/25/21     Entered 05/25/21 22:22:20       Page 17 of 53
                                          ARTICLE V

                     MEANS OF IMPLEMENTATION OF THE PLAN

5.1    Conditions Precedent to the Effective Date

      The following are conditions precedent to the Effective Date that must be satisfied or
waived by the Debtor:

       a.       Entry of the Confirmation Order and the Confirmation Order having become a
                Final Order.

       b.       All Store Closing Sales and Store Closings must have been completed in all
                respects by the Agent.

       c.       The Liquidation Trust Agreement must have been executed and the Liquidation
                Trust must have been established.

       d.       The Liquidation Trustee and the Liquidation Trust Oversight Committee have
                been created and authorized to assume the rights and responsibilities provided in
                the Plan and the Liquidation Trust Agreement.


5.2    Effective Date. The Effective Date occurs on the first Business Day after all of the
conditions of Section 5.1 have been met.

5.3    Substantial Consummation. Substantial Consummation of the Plan, as defined in 11
U.S.C. §§ 1101 and 1127, shall be deemed to occur on the Effective Date.

5.4     Liquidation Trust. The Liquidation Trust must be established on the Effective Date
for the benefit of all Beneficiaries and is governed by the Liquidation Trust Agreement. The
Liquidation Trustee administers the Liquidation Trust Assets pursuant to the Plan and the
Liquidation Trust Agreement from and after the Effective Date and will have the powers set
forth in the Liquidation Trust Agreement, which powers, subject to the rights of the
Liquidation Trust Oversight Committee, including, the power to employ professionals, the
right to distribute, operate, sell, use, lease, abandon or otherwise dispose of the Liquidation
Trust Assets, the right to object to or continue objections to Claims, and the right to pursue
Causes of Action, as well as all rights set forth in the Liquidation Trust Agreement. Unless
specifically stated otherwise herein, the Liquidation Trustee will not be required to obtain
Bankruptcy Court approval with respect to any proposed action or inaction authorized in this
Liquidation Trust Agreement or specifically contemplated in this Plan and the Confirmation
Order and unless otherwise set forth in this Plan or in the Liquidation Trust Agreement, the
Liquidation Trustee is not required to submit a proposed settlement to the Bankruptcy Court or
such other court of competent jurisdiction on any matter for approval.

5.5    Vesting of Assets. On the Effective Date of the Plan, all Liquidation Trust Assets will
automatically be transferred to and vest in the Liquidation Trust without further action by any
party and will be deemed contributed thereto, subject to the terms of the Plan and the

                                               18
 21-40083-tjt     Doc 439     Filed 05/25/21     Entered 05/25/21 22:22:20       Page 18 of 53
Liquidation Trust Agreement. With respect to any Cause of Action, including any pending
adversary proceedings wherein the Debtor is a plaintiff, the Liquidation Trust is automatically
a successor to the Debtor in such action and is substituted for the Debtor in all respects.

        Nothing in this Plan or the Liquidation Trust precludes payment of: (a) any statutory
fees under 28 U.S.C. § 1930 due and owing to the extent unpaid on the Effective Date or
arising after the Effective Date; and (b) the Liquidation Trust Expenses in accordance with the
Plan and the Liquidation Trust Agreement.

5.6    Preservation of Causes of Actions.

        5.6.1 The Liquidation Trustee will be assigned all rights of the Debtor to commence
and pursue any and all Causes of Action (under any theory of law, including, without
limitation, the Bankruptcy Code, and in any court or other tribunal including, without
limitation, in an adversary proceeding filed in the Debtors’ Chapter 11 Case) to the extent the
Liquidation Trustee deems appropriate, other than any Causes of Action that have been
previously released or are being released in conjunction with this Plan.

         5.6.2 All Causes of Action not expressly and specifically released in connection with
the Plan, the Confirmation Order, or in any settlement agreement approved by a Final Order
during the Chapter 11 Case, or as otherwise provided in the Confirmation Order or in any
contract, instrument, release, indenture or other agreement entered into in connection with the
Plan, in accordance with Section 1123(b) of the Bankruptcy Code remain assets of and vest
with the Liquidation Trust, whether or not litigation relating thereto is pending on the Effective
Date, and whether or not any such Causes of Action have been listed or referred to in the Plan,
the Schedules, or any other document filed with the Bankruptcy Court, and neither the Debtor
nor the Liquidation Trustee waive, relinquish, or abandon (nor are they be estopped or
otherwise precluded from asserting) any Cause of Action that constitutes property of the
Estates: (a) whether or not such Cause of Action has been listed or referred to in the Plan or the
Schedules, or any other document filed with the Bankruptcy Court, (b) whether or not such
Cause of Action is currently known to the Debtor, and (c) whether or not a defendant in any
litigation relating to such Cause of Action filed a Proof of Claim in the Chapter 11 Case, filed a
notice of appearance or any other pleading or notice in the Chapter 11 Case, voted for or
against the Plan, or received or retained any consideration under the Plan. Without in any
manner limiting the generality of the foregoing preservation of rights, notwithstanding any
otherwise applicable principal of law or equity, without limitation, any principals of judicial
estoppel, res judicata, collateral estoppel, issue preclusion, or any similar doctrine, the failure to
list, disclose, describe, identify, or refer to a Cause of Action in the Plan, the Schedules, or any
other document filed with the Bankruptcy Court in no manner waive, eliminate, modify,
release, or alter the Liquidation Trustee’s right to commence, prosecute, defend against, settle,
and realize upon any Causes of Action that the Debtor or the Liquidation Trustee has, or may
have, as of the Effective Date. It is the express intention of this Plan that Causes of Action be
preserved to the maximum extent permitted by law. The Liquidation Trustee may commence,
prosecute, defend against, settle, and realize upon any Causes of Action in their sole discretion,
in accordance with what is in the best interests, and for the benefit, of the Liquidation Trustee.




                                                 19
 21-40083-tjt     Doc 439      Filed 05/25/21      Entered 05/25/21 22:22:20         Page 19 of 53
5.7     Reservation of Rights. With respect to any Chapter 5 Claim that the Liquidation
Trustee may abandon in accordance with Section 5.6.2 of the Plan, the Liquidation Trustee
reserves all rights, including the right under section 502(d) of the Bankruptcy Code to use
defensively the abandoned Chapter 5 Claim as a basis to object to all or any part of a Claim
against the Estate asserted by a creditor which remains in possession of, or otherwise obtains
the benefit of, the avoidable transfer.

5.8    The Liquidation Trust Oversight Committee.

       5.8.1 Appointment. On the Effective Date, the Liquidation Trust Oversight
Committee designated in the Plan Supplement will be formed pursuant to the Liquidation Trust
Agreement. The Liquidation Trust Oversight Committee will be comprised, initially, of three
(3) members selected by the Committee. The initial members of the Liquidation Trust
Oversight Committee will be identified in the Plan Supplement.

       5.8.2 Authority. The Liquidation Trust Oversight Committee will monitor, review
and advise the Liquidation Trustee with respect to its actions in administering the Liquidation
Trust in furtherance of the purposes set forth in the applicable provisions of the Liquidation
Trust and the Plan. The Liquidation Trust Oversight Committee also will have the authority to
remove the Liquidation Trustee for cause only or to accept the resignation of the Liquidation
Trustee and to appoint a successor Liquidation Trustee.

5.9    Nonconsensual Confirmation

    If any impaired Class of Claims or Equity Interests entitled to vote does not accept the Plan
by the requisite statutory majority provided in section 1126(c) of the Bankruptcy Code, the
Debtor reserves the right to amend the Plan or undertake to have the Bankruptcy Court confirm
the Plan under section 1129(b) of the Bankruptcy Code or both. With respect to any impaired
classes of Claims that are deemed to reject the Plan, the Debtor will request the Bankruptcy
Court to confirm the Plan under section 1129(b) of the Bankruptcy Code.

5.10   Closing of Chapter 11 Case

        When each Disputed Claim filed against the Debtor has become an Allowed Claim or a
disallowed Claim, and all Causes of Action have been resolved, and all Cash has been
distributed in accordance with the terms of the Plan and the Liquidation Trust Agreement, the
Liquidation Trustee must seek authority from the Bankruptcy Court to close the Case in
accordance with the Bankruptcy Code and the Bankruptcy Rules and to request the Bankruptcy
Court to enter the Final Decree. Nothing contained herein prevents any other party from
seeking the entry of a Final Decree or the Court from entering the Final Decree.
Notwithstanding anything in Section 546(a)(2) of the Code, the entry of the Final Decree will
not cause the Statute of Limitations on Avoidance Actions to expire.

5.11   Dissolution of Committee

        5.11.1 The Committee will continue in existence until the Effective Date, and until the
Effective Date will exercise those powers and perform those duties specified in section 1103 of

                                               20
 21-40083-tjt    Doc 439      Filed 05/25/21    Entered 05/25/21 22:22:20        Page 20 of 53
the Bankruptcy Code, and perform such other duties as it may have been assigned by the
Bankruptcy Court prior to the Effective Date.

       5.11.2 On the Effective Date, the Committee will be dissolved and its members will
be released of all of their duties, responsibilities and obligations in connection with the
Bankruptcy Cases or the Plan and its implementation, and the retention or employment of the
Committee's attorneys, financial advisors, and other agents will terminate, except to the extent
necessary to prosecute final fee applications.

       5.11.3 Notwithstanding anything in this Article 6, the Committee will have standing
and the right to be heard following dissolution of the Committee solely with respect to: (a)
Administrative Claims for Professional Fees of Professionals arising prior to the Effective
Date; and (b) any appeals of the Confirmation Order. All reasonable fees and expenses
incurred therein must be paid by the Liquidation Trustee to the extent of available assets, as
applicable, without further order of the Bankruptcy Court.

5.12   Dissolution of the Debtor and Resignation of Officers and Directors

        From and after the contribution of the Debtor’s assets to the Liquidation Trust on the
Effective Date, the Debtor will be dissolved for all purposes without the necessity for any other
or further actions to be taken by or on behalf of the Debtor or payments to be made in
connection therewith; provided, however, that the Liquidation Trustee on behalf of the Debtor
may file with the appropriate governmental authority or authorities a certificate or statement of
dissolution referencing the Plan and any and all required tax returns or other documents
required by this Plan or applicable law. From and after the Effective Date, the Debtor will not
be required to file any document, or take any other action, to withdraw its business operations
from any states in which the Debtor was previously conducting business. Upon the Effective
Date, all of the Debtor's officers and directors will be terminated by the Debtor without the
necessity of any further action or writing, and released from any responsibilities, duties and
obligations that arise after the Effective Date to the Debtor or its creditors under the Plan, the
Liquidation Trust Agreement, or applicable law. Unless hired by the Liquidation Trustee for a
specific purpose such parties will not be entitled to any compensation from the Debtor or the
Liquidation Trustee for services provided after the Effective Date.

                                         ARTICLE VI

                                      DISTRIBUTIONS

6.1    Payment Up to Allowed Claim

        Notwithstanding any other provisions of the Plan, no claimant will be entitled to
receive distributions aggregating more than its Allowed Claim, nor will any claimant receive
any distributions under the Plan until its Claim has been Allowed.




                                               21
 21-40083-tjt    Doc 439      Filed 05/25/21     Entered 05/25/21 22:22:20        Page 21 of 53
6.2    Distributions

            Distributions to Holders of Allowed Claims must be made by the Liquidation
Trustee: (a) at the addresses set forth on the proofs of claim filed by such Holders (or at the last
known addresses of such Holders if no proof of claim is filed or if the Debtor has been notified
of a change of address), (b) at the addresses set forth in any written notices of address changes
delivered to the Debtor or the Liquidation Trustee after the date of any related proof of claim,
or (c) at the addresses reflected on the Schedules if no proof of claim has been filed and the
Debtor or the Liquidation Trustee has not received a written notice of a change of address. If
any Allowed Claim Holder's distribution is returned as undeliverable, no further distributions
to such Holder can be made unless and until the Debtor or the Liquidation Trustee is notified in
writing of such Holder's then current address, at which time all missed distributions must be
made to such Holder without interest. Any undeliverable distribution made will be held for
redistribution under this Plan. All claims for undeliverable distributions must be made no later
than six (6) months after the distribution is made, after which date all unclaimed property
reverts to the Liquidation Trust free of any restrictions thereon, and the Claim of any Holder or
successor to such Holder with respect to such property will be automatically discharged and
forever barred notwithstanding any federal or state escheat laws to the contrary. Nothing
contained in the Plan requires the Debtor or the Liquidation Trustee or any professional
retained by the foregoing to attempt to locate any Holder of an Allowed Claim. All
distributions must be allocated first to principal until the principal amount of the Claim is paid
in full, next to interest if interest is Allowed in relation to the Claim and finally, to fees, costs
and expenses if such are Allowed.

6.3    Time of Payment

        Except as may be provided herein or in the Liquidation Trust Agreement, all
distributions provided for by the Plan will be made as soon as it is feasible in the reasonable
discretion of the Liquidation Trustee. The Liquidation Trustee may make one or more
distributions.

6.4    Disputed Claims Reserves

        On any date that distributions are to be made on account of Allowed Claims, the
Liquidation Trustee must make a reasonable reserve on account of Disputed Claims and will
adjust the reserve periodically, which must equal no less than the amount of the Disputed
Claims multiplied by the Pro Rata Distribution to be made on account of Allowed Claims.
Such Disputed Claim reserve will be administered by the Liquidation Trustee. The reserve will
be closed and extinguished by the Liquidation Trustee upon the determination that all
distributions and other dispositions of Cash, or other distributions required to be made under
the Plan have been made in accordance with the terms of the Plan. Upon closure of a Disputed
Claim reserve, all Cash will be subject to redistribution, in accordance with the provisions of
the Plan.

6.5    Estimation of Claims

       The Liquidation Trustee may, at any time, request that the Bankruptcy Court estimate
any contingent or unliquidated Claims, including any Claim for taxes, to the extent permitted

                                                 22
 21-40083-tjt     Doc 439      Filed 05/25/21     Entered 05/25/21 22:22:20          Page 22 of 53
by section 502(c) of the Bankruptcy Code regardless of whether the Debtor or the Liquidation
Trustee, as the case may be, has previously objected to such Claim or whether the Bankruptcy
Court has ruled on any such objection. The Bankruptcy Court retains jurisdiction to estimate
any Claim at any time during litigation concerning any objection to any Claim, including
during the pendency of any appeal relating to any such objection. In the event that the
Bankruptcy Court estimates any contingent or unliquidated Claim, that estimated amount
constitutes either the Allowed amount of such Claim or a maximum limitation on such Claim,
as determined by the Bankruptcy Court. If the estimated amount constitutes a maximum
limitation on such Claim, the Liquidation Trustee may elect to pursue supplemental
proceedings to object to any ultimate allowance of such Claim. All of the aforementioned
Claims objection, estimation and resolution procedures are cumulative and not necessarily
exclusive of one another. Claims may be estimated and subsequently compromised, settled,
withdrawn or resolved by any mechanism approved by the Bankruptcy Court.

6.6    Objections to Claims

        Unless deemed Allowed in the Plan, the Debtor or the Committee (prior to the Effective
Date) and the Liquidation Trust (after the Effective Date), as applicable, may object to the
allowance and priority of any Claim, or the extent, validity and enforcement of any security
interest, whether listed on the Schedules or filed by any Creditor on or before the Claims
Objection Bar Date. Any Claim not the subject of a timely objection is be an Allowed Claim.

6.7    Untimely Claims

           Except as provided herein or otherwise agreed, any and all Proofs of Claim filed
after the Proofs of Claim Bar Date, or not timely filed pursuant to the any applicable order of
the Bankruptcy Court or the provisions of the Plan, will be a Disallowed Claim and expunged
as of the Effective Date without any further notice to or action, order, or approval of the
Bankruptcy Court, and Holders of such Disallowed Claims may not receive any distributions
on account of such Claims, unless on or before the Confirmation Date such late Claim has been
deemed timely Filed by a Final Order.

6.8    Fractional Cents

        Notwithstanding any other provision of the Plan to the contrary, no payment of
fractional cents may be made pursuant to the Plan. Whenever any payment of a fraction of a
cent under the Plan would otherwise be required, the actual distribution made will reflect a
rounding of such fraction to the nearest whole penny (up or down), with half cents or more
being rounded up and fractions less than half of a cent being rounded down. No distributions of
less than $25.00 will be made on account of Allowed Claims, and the Liquidation Trustee may
contribute any balance in the Liquidation Trust that is not distributed to Access to Bankruptcy
Court, or a similar non-profit organization selected by the Liquidation Trustee.

6.9    Interest on Claims

       Interest will not accrue on Claims, and no Holder of a Claim is entitled to interest
accruing on any Claim unless provided pursuant to the terms of the Plan or the Bankruptcy
Code; provided, however, that no distributions can be made to equity interests until all General

                                              23
 21-40083-tjt    Doc 439     Filed 05/25/21     Entered 05/25/21 22:22:20       Page 23 of 53
Unsecured Claims have been paid in full with interest as provided under applicable law.
Distributions in respect of Allowed Claims must be allocated first to the principal amount (as
determined for federal income tax purposes) of such Claims, and then, to the extent the
consideration exceeds the principal amount of such Claims, to any portion of such Claims for
accrued but unpaid interest.

6.10    Setoffs by Liquidation Trustee

        Except as otherwise provided in the Plan, the Liquidation Trustee may set off against
any Claim and the distributions to be made pursuant to the Plan in respect of such Claim, any
claims of any nature whatsoever that the Debtor may have against the Holder of such Claim,
but neither the failure to do so nor the allowance of any Claim under the Plan constitutes a
waiver or release by the Liquidation Trustee of any claim or any right of setoff against the
Holder of such Claim. Setoffs against the Debtor are governed by Section 13.1 of the Plan.

6.11   Recoupment

        Except as otherwise permitted under this Plan, in no event will any Holder of a Claim
or Interest be entitled to recoup any Claim or Interest against any Claim, right, or Cause of
Action of the Liquidation Trust unless such Holder actually has performed such recoupment
and provided notice thereof in writing to the Debtor on or before the Confirmation Date,
notwithstanding any indication in any Proof of Claim or otherwise that such Holder asserts,
has, or intends to preserve any right of recoupment.

6.12   Compliance with Tax Requirements and Allocations

        The Debtor and the Liquidation Trust are be authorized to take all actions necessary or
appropriate to comply with all tax withholding and reporting requirements imposed on them by
any governmental unit, including liquidating a portion of the distribution to be made under the
Plan to generate sufficient funds to pay applicable withholding taxes, withholding distributions
pending receipt of information necessary to facilitate such distributions, or establishing any
other mechanisms they believe are reasonable and appropriate. The Debtor and the Liquidation
Trust each reserve the right, in their sole discretion, to allocate all distributions made under the
Plan in compliance with all applicable wage garnishments, alimony, child support, other
spousal awards, Liens, and encumbrances.

6.13   Waiver of Transfer Taxes

        Pursuant to section 1146(a) of the Bankruptcy Code, the issuance, transfer or exchange
of security or the making or delivery of an instrument of transfer under the Plan after the
Effective Date cannot be taxed under any law imposing a stamp tax or similar tax.

6.14   Time Bar to Cash Payments by Check

        Checks issued by the Liquidation Trustee on account of Allowed Claims will be null
and void if not negotiated within one hundred twenty (120) days after the date of issuance
thereof, except those returned as undeliverable which must be dealt with in accordance with
Section 6.2 of the Plan. After such date, all Claims in respect of void checks will be forever

                                                24
 21-40083-tjt     Doc 439     Filed 05/25/21      Entered 05/25/21 22:22:20         Page 24 of 53
barred, and the proceeds of such checks revest in the Liquidation Trust subject to redistribution
in accordance with the provisions of the Plan.


                                        ARTICLE VII

      EXECUTORY CONTRACTS AND UNEXPIRED LEASES UNDER THE PLAN

7.1    Executory Contracts and Unexpired Leases

        Except as may otherwise be provided in the Plan, unless already assumed or rejected by
Final Order of the Bankruptcy Court prior to the Effective Date, all executory contracts and
unexpired leases of the Debtor which are not the subject of a pending application to assume as
of the Effective Date are rejected.

7.2    Compensation and Benefit Programs

        All Compensation and Benefits Programs sponsored by the Debtor, if any, are
executory contracts under the Plan and the Code. All Compensation and Benefit Programs are
rejected and terminated on the Effective Date pursuant to the provisions of sections 365 and
1123 of the Bankruptcy Code.



7.3    Rejection Claims

        Any creditor who has a Claim as a result of a rejection of an executory contract or
unexpired lease ("Rejection Claim") can file a proof of claim for rejection damages within
thirty (30) days after the Effective Date, failing which such Claim will not be treated as an
Allowed Claim for purposes of distribution and may be expunged from the Claims Register in
the Bankruptcy Case unless the Court enters a Final Order to the contrary after notice and an
opportunity for hearing.

                                        ARTICLE VIII

                  RETENTION OF SUBJECT MATTER JURISDICTION

8.1    Retention of Subject Matter Jurisdiction

       The Bankruptcy Court retains subject matter jurisdiction of all matters and over all
Persons arising out of, and relating to, the Case and the Plan pursuant to, and for the purposes
of, sections 105(a) and 1142 of the Bankruptcy Code and for, among other things, the
following purposes:

       a.       to consider and rule on the compromise and settlement of any Claim against or
                Cause of Action on behalf of the Debtor or the Estate;




                                               25
 21-40083-tjt     Doc 439     Filed 05/25/21    Entered 05/25/21 22:22:20        Page 25 of 53
     b.        to ensure that distributions to Holders of Allowed Claims are accomplished as
               provided herein;

     c.        to hear and determine any timely objections to Administrative Expense Claims
               or to proofs of claim filed, both before and after the Effective Date, including
               any objections to the classification of any Claim or Equity Interest, the
               allowance or disallowance of any Claim, in whole or in part, and any disputes
               arising from the settlements of Claims;

     d.        to hear and determine any and all applications for the allowance of Professional
               Fees as provided for in the Plan;

     e.        to enter and implement such orders as may be appropriate in the event the
               Confirmation Order is for any reason stayed, revoked, modified, or vacated;

     f.        to issue such orders in aid of execution of the Plan, in accordance with section
               1142 of the Bankruptcy Code;

     g.        to estimate Claims for all purposes under the Plan;

     h.        to consider any amendments or modifications of the Plan, to cure any defect or
               omission, or reconcile any inconsistency in the Plan, including any exhibit
               thereto, or in any order of the Bankruptcy Court, including the Confirmation
               Order, necessary to carry out the purposes and intent of the Plan and to
               implement and effectuate the Plan;

     i.        to hear and determine matters concerning state, local and federal taxes,
               including but not limited to those in accordance with sections 346, 505 and
               1146 of the Bankruptcy Code, with respect to the Debtor or any Person;

     j.        to compel the conveyance of property and other performance contemplated
               under the Plan and documents executed in connection herewith;

     k.        to enforce remedies upon any default under the Plan;

     1.        to enforce, interpret and determine any disputes arising in connection with any
               orders, stipulations, judgments and rulings entered in connection with the Case
               (whether or not the Case has been closed);

     m.        to resolve any cases, controversies, suits or disputes that may arise in
               connection with the consummation, interpretation or enforcement of the Plan or
               the Liquidation Trust, or any Person's obligations incurred in connection
               herewith;

     n.        to determine any other matters that arise in connection with or relate to the Plan,
               the Liquidation Trust Agreement, the Disclosure Statement, the Confirmation
               Order or any contract, instrument, release, indenture or other agreement or

                                               26
21-40083-tjt     Doc 439      Filed 05/25/21     Entered 05/25/21 22:22:20        Page 26 of 53
                document created in connection with the Plan, the Liquidation Trust Agreement,
                or the Disclosure Statement;

       o.       to issue injunctions, enter and implement other orders or take such other actions
                necessary or appropriate to restrain interference by any Person with the
                occurrence of the Effective Date or enforcement of the Plan;

       p.       to issue such orders necessary or appropriate in aid of confirmation and/or to
                facilitate consummation of the Plan;

       q.       to determine such other matters provided for in the Confirmation Order or other
                orders of the Bankruptcy Court authorized under the provisions of the
                Bankruptcy Code or any other applicable law;

       r.       to hear and determine (a) all motions, applications, adversary proceedings, and
                contested matters pending on the Effective Date, and (b) all Causes of Action by
                or Claims against the Debtor arising under the Bankruptcy Code or non-
                bankruptcy law, if made applicable by the Bankruptcy Code, whether such
                Causes of Action or Claims are commenced before or after the Effective Date,
                including, but not limited to, Chapter 5 Claims;

       s.       to determine all Causes of Action, to the extent not described in subsection (r)
                above, including, without limitation, (i) suppliers of goods or services to the
                Debtor; and (ii) any shareholder, insider or affiliate of the Debtor, for any
                actions or omissions prior to the Petition Date; and

       t.       to enter a Final Decree.

                                           ARTICLE IX

                                 MODIFICATION OF PLAN

9.1    Prior to the Confirmation Date

       The Debtor may alter, amend or modify the Plan or any exhibits thereto under section
1127(a) of the Bankruptcy Code at any time prior to the Confirmation Date after notice and an
opportunity for hearing to affected parties. The Debtor will provide parties-in-interest with
notice of such amendments or modifications required by the Bankruptcy Code or Rules or by
order of the Bankruptcy Court. A Holder of a Claim that has accepted the Plan will be deemed
to have accepted the Plan, as altered, amended, modified or clarified, if the proposed alteration,
amendment, modification or clarification does not materially adversely change the treatment of
the Claim of such Holder.

9.2    After the Confirmation Date and Before Substantial Consummation

      After the Confirmation Date and prior to Substantial Consummation of the Plan, the
Debtor may, under section 1127(b) of the Bankruptcy Code, institute proceedings in the

                                               27
 21-40083-tjt     Doc 439     Filed 05/25/21     Entered 05/25/21 22:22:20        Page 27 of 53
Bankruptcy Court to remedy any defect or omission or to reconcile any inconsistencies in the
Plan, the Disclosure Statement, or the Confirmation Order, and such matters necessary to carry
out the purpose and effect of the Plan so long as such proceedings do not materially adversely
affect the treatment of Holders of Claims under the Plan; provided, however, that, to the extent
required, prior notice of such proceedings must be served in accordance with the Bankruptcy
Code or Rules or an order of the Bankruptcy Court. A Holder of a Claim that has accepted the
Plan will be deemed to have accepted the Plan, as altered, amended, modified or clarified, if
the proposed alteration, amendment, modification or clarification does not materially and
adversely change the treatment of the Claim of such Holder.

                                         ARTICLE X

        PROVISIONS REGARDING INJUNCTION, INDEMNIFICATION AND
                           EXCULPATION

10.1   Injunction relating to the Plan

        To the fullest extent provided in Sections 105 and 1141 of the Bankruptcy Code, as of
the Effective Date, all Persons that have held, currently hold or may hold a Claim or other debt
or liability or Equity Interest that is addressed in the Plan are permanently enjoined from taking
any action against the Debtor, the Liquidation Trust or the Liquidation Trustee on account of
such Claims, debts, liabilities or interest, other than actions brought to enforce any rights or
obligations under the Plan.

10.2   Indemnification

        The Debtor shall provide indemnification to current and former directors and officers,
employees and agents including, with the scope of such indemnification being as provided in
the bylaws of the Debtor or any contract signed by the Debtor (each person entitled to
indemnification is an "Indemnitee") and such provisions are deemed assumed and survive the
effectiveness of the Plan; provided, however, that notwithstanding anything to the contrary
contained in this Plan or the Debtor's bylaws, (i) any indemnification by the Liquidation Trust
will only be available to the Indemnitee to the extent not covered by any D&O insurance
policy of or relating to the Debtor; and (ii) any Claim for indemnification not fully covered
under sections 10.2 or 10.3 of the Plan (y) will be Allowed as an Administrative Expense
Claim or a General Unsecured Claim, as the case may be, upon agreement of the parties or the
order of the Bankruptcy Court; and (z) notwithstanding the Administrative Claim Bar Date or
the Proof of Claim Bar Date, may be filed by the Indemnitee at any time prior to the first
distribution to the Holders of Class 7 Claims.

10.3   Assumption of D&O Insurance Policy

       As of the Effective Date, the Liquidation Trust will automatically assume any
unexpired directors' and officers' liability insurance policy (including any tail policy or rider
purchased before the Effective Date) of or relating to the Debtor pursuant to section 365(a) of
the Bankruptcy Code. Entry of the Confirmation Order will constitute the Bankruptcy Court's
approval of the foregoing assumption of each such unexpired directors' and officers' liability


                                               28
 21-40083-tjt    Doc 439      Filed 05/25/21     Entered 05/25/21 22:22:20        Page 28 of 53
insurance policy. Notwithstanding anything to the contrary contained in the Plan, confirmation
of the Plan does not discharge, impair or otherwise modify any indemnity obligations assumed
by the foregoing assumption of the unexpired directors' and officers' liability insurance
policies, and each such indemnity obligation will be deemed and treated as an executory
contract that has been assumed by the Debtor under the Plan as to which no proof of claim
need be filed..

10.4   Exculpation

         To the fullest extent provided by applicable law, the Exculpated Party will neither have
nor incur, and each Exculpated Party is exculpated from, any liability to any Holder of a
Claim or Interest for any action or omission in connection with, related to, or arising out of,
the Chapter 11 Case, the preparation or formulation of the Plan, the pursuit of confirmation of
the Plan, the consummation of the Plan, or the administration of the Plan, or property to be
distributed under the Plan or the Liquidation Trust Agreement, except for actions determined
by a Final Order to have constituted actual fraud, willful misconduct, or gross negligence, but
in all respects such Entities shall be entitled to reasonably rely upon the advice of counsel with
respect to their duties and responsibilities pursuant to the Plan.



                                         ARTICLE XI

                          BAR DATES FOR CERTAIN CLAIMS

11.1   Bar Date for Professionals

        Subject to the provisions of sections 328, 330 and 331 of the Bankruptcy Code, all
Professionals seeking an award by the Bankruptcy Court of Professional Fees, must file their
respective final application for allowance of compensation for services rendered and
reimbursement of expenses incurred through the Effective Date within thirty (30) days after the
Effective Date.

11.2   Bar Date for Administrative Expenses

        No Administrative Expense Claim will be an Allowed Administrative Expense Claim
and such a Claim will be forever barred and enjoined if it is not filed by the Administrative
Claim Bar Date, provided, however, that the Liquidation Trustee, professionals for the
Liquidation Trustee and others providing services to the Liquidation Trustee will not be subject
to the Administrative Claim Bar Date.




                                               29
 21-40083-tjt    Doc 439      Filed 05/25/21     Entered 05/25/21 22:22:20        Page 29 of 53
                                          ARTICLE XII

                                EFFECT OF CONFIRMATION

12.1   Settlement of Indebtedness

        Except as otherwise provided in this Plan, the confirmation of this Plan will, and
does hereby act as a full, total, and complete settlement and judgment with respect to all
Claims of all Creditors against Debtor. Confirmation will also act as an injunction against
all Creditors from taking any actions to collect or enforce Claims against Debtor or the
Liquidation Trust except as set forth in this Plan. The forgoing notwithstanding, the Debtor
is not entitled to a discharge under Section 1141; and this paragraph will not affect the
rights of any taxing authority against any other entity or person who may be liable or
responsible for the taxes of the Reorganized Debtor.

12.2   Release of Liens

        Except as otherwise provided in the Plan or in any contract, instrument, release or
other agreement or document assumed, entered into or delivered in connection with the
Plan, on the Effective Date and concurrently upon the receipt by the counterparty of
payment in full of the applicable Distributions pursuant to Article III of the Plan, all
mortgages, deeds of trust, liens, or other security interests against any property are
automatically fully released and discharged, and all of the right, title and interest of any
Holder of such mortgages, deeds of trust, liens or other security interests, including any
rights to any collateral thereunder, reverts to the Liquidation Trustee, provided, however
the liens and security interests provided to the Agent under the Consulting Agreement shall
survive confirmation of the Plan and the Effective Date..



                                         ARTICLE XIII

                              MISCELLANEOUS PROVISIONS

13.1   Setoffs and Counterclaims

        No Creditor (including without limitation a Person or Entity that becomes a Creditor as
a result of a rejection of a contract) can set off a Claim against an obligation to the Debtor
arising in connection with a different contract. Unless expressly asserted in the Chapter 11
Case through the filing of a motion with the Bankruptcy Court or in the Plan, all setoffs and
counterclaims are waived notwithstanding any assertion in any proof of claim. The terms of
this section do not apply to any taxing authority.

13.2   Exhibits.

        All Exhibits are incorporated into and are a part of this Plan as if set forth in full herein
and, to the extent not annexed hereto, such Exhibits must be filed with the Bankruptcy Court.
Upon its filing, the Exhibit may be inspected (a) in the office of the clerk of the Bankruptcy

                                                 30
 21-40083-tjt      Doc 439     Filed 05/25/21     Entered 05/25/21 22:22:20          Page 30 of 53
Court or its designee during normal business hours or at the Bankruptcy Court’s website for a
fee     at    https://ecf.mieb.uscourts.gov    or   (b)   with    the    Ballot   Agent    at
https://cases.stretto.com/LovesFurniture. The Exhibits may also be requested in writing from
the Debtor’s counsel. All Exhibits may be revised prior to the Confirmation Date and revised
Exhibits will be Filed with the Bankruptcy Court, so long as the revised Exhibits are
substantially in conformance with the terms of this Plan or any Amendment to it. The Exhibits
are an integral part of the Plan, and entry of the Confirmation Order by the Bankruptcy Court
will constitute approval of the Exhibits.

13.3   Notices

       All notices, requests and demands to be effective must be in writing (including by
facsimile transmission and email) and, unless otherwise expressly provided herein, will be
deemed to have been duly given or made when actually delivered or, in the case of notice by
facsimile transmission, when received and telephonically confirmed, addressed as follows:



       To the Debtor:                 Butzel Long
                                      Stoneridge West
                                      41000 Woodward Ave.
                                      Bloomfield Hills, MI 48304
                                      Attn: Max Newman, Esq.
                                      Tel: (248) 258-1616
                                      Fax: 248-258-1439
                                      Email: newman@butzel.com

       To the Committee:              Foley & Lardner LLP
                                      500 Woodward Ave., Ste 2700
                                      Detroit, MI 48226
                                      Attn: Ann Marie Uetz, Esq.
                                      Tel: (313) 234-7114
                                      Fax: (313) 234-2800
                                      Email: auetz@foley.com


       To the Liquidation Trustee: TBD

13.3   Conflicts.

        In the event of any conflict or inconsistency between the terms of (a) the Plan
(including all exhibits to the Plan), and (b) the Disclosure Statement, the terms of the Plan will
control.

13.4   Reservation of Rights.




                                               31
 21-40083-tjt    Doc 439      Filed 05/25/21     Entered 05/25/21 22:22:20        Page 31 of 53
         If the Plan is not confirmed by a Final Order, or if the Plan is confirmed and does not
become effective, the rights of all parties in interest in the Bankruptcy Case are reserved in full.
Any concessions or settlements reflected herein, if any, are made for purposes of the Plan only,
and if the Plan does not become effective, no party in interest in the Bankruptcy Case will be
bound or deemed prejudiced by any such concession or settlement.

13.5   Entire Agreement.

       Except as otherwise indicated, the Plan supersedes all previous and contemporaneous
negotiations, promises, covenants, agreements, understandings, and representations on such
subjects, all of which have become merged and integrated into the Plan.

13.6   Severability.

       The provisions of this Plan will not be severable unless such severance is agreed to by
the Debtor and such severance would constitute a permissible modification of the Plan
pursuant to Section 1127 of the Bankruptcy Code.

13.7   Filing of Additional Documents.

       On or before the Effective Date, the Debtor may File with the Bankruptcy Court such
agreements and otherdocuments necessary or appropriate to effectuate and further evidence the
terms and conditions of the Plan.

13.8   Binding Effect

       The rights, benefits and obligations of any Person named or referred to in the Plan, or
whose actions may be required to effectuate the terms of the Plan is binding on, and inures to
the benefit of, any heir, executor, administrator, successor or assign of such Person (including,
but not limited to, any trustee appointed for Debtor under Chapters 7 or 11 of the Bankruptcy
Code). The Confirmation Order must provide that the terms and provisions of the Plan and the
Confirmation Order will survive and remain effective after entry of any order which may be
entered converting the Bankruptcy Case to a case under Chapter 7 of the Bankruptcy Code, and
the terms and provisions of the Plan will continue to be effective in this or any superseding
case under the Bankruptcy Code.

13.9   Section Headings.

        The section headings contained in this Plan are for reference purposes only and do
not affect in any way the meaning or interpretation of the Plan.

13.10 Further Information.

       Requests for further information regarding the Debtor should be directed to the
Debtor’s counsel listed above.




                                                32
  21-40083-tjt    Doc 439     Filed 05/25/21      Entered 05/25/21 22:22:20         Page 32 of 53
    [DISCLOSURE STATEMENT BEGINS ON THE FOLLOWING PAGE]




                                          33
21-40083-tjt   Doc 439   Filed 05/25/21    Entered 05/25/21 22:22:20   Page 33 of 53
                                       DISCLOSURE STATEMENT


        The Debtor propose the following disclosure statement (the "Disclosure Statement")
pursuant to Section 1125(b) of the Bankruptcy Code and the Court’s Requirements for
Information to Include in the Disclosure Statement3 for use in the solicitation of votes on the
above Plan. All capitalized terms used herein, unless otherwise provided, have the meanings set
forth in Article I of the Plan.


I.      A DESCRIPTION OF THE DEBTOR.

        A.      Loves Furniture Inc., d/b/a Loves Furniture and Mattresses is a Delaware
corporation with its principal place of business in Macomb County Michigan. Loves is a wholly-
owned subsidiary of US Assets, Inc. (“US Assets”), a Nevada corporation based in Dallas, Texas.
US Assets is wholly owned by T & L Financial, Inc., which is 94.01% owned by Jeff Love a
Texas resident. The Debtor was incorporated on April 2, 2020, although it did not commence
retail operations until August 28, 2020.

              The Debtor is liquidating its assets and not continuing in business pursuant to the
Store Closing Order and the Plan.

        B.       Description of Principal.

                 1.       Background.

       Mr. Love is the sole member of the Debtor’s Board of Directors and the President of the
Debtor. Mr. Love also is the founder and CEO of US Assets, Inc., a Dallas-based private equity
firm started in 2014 to purchase, own and enhance the profitability of, existing companies
through fresh capital, increased liquidity and monetization of existing assets. US Assets’ current
and historical portfolio includes retail, real estate brokerage, financial consulting, healthcare,
food services, fitness, convenience stores and pet care services.

       Prior to his involvement with the Debtor, Mr. Love had no background in, or experience
with the furniture industry. Instead, US Assets hired a number of former Art Van4 employees to
provide the necessary furniture industry experience. Mr. Love has not been involved in the
Debtor’s day-to-day business operations during its bankruptcy.



                 2.       Compensation of Principal

3
 This document appears on the Court’s web site at http://www.mieb.uscourts.gov/judges-info/judge-tucker.
4
  The full name of this entity is Art Van Furniture, LLC. Art Van Furniture, LLC was a Michigan-based retail
furniture store founded in 1959, which became a major regional furniture retailer which peaked at 141 stores, plus 45
additional freestanding mattress stores. As described below, Art Van filed Chapter 11 in Delaware on March 8,
2020.

                                                        34
     21-40083-tjt       Doc 439        Filed 05/25/21        Entered 05/25/21 22:22:20              Page 34 of 53
       Prior to the Petition Date, Mr. Love received a total of $115,386 as salary from the
Debtor, all paid between September 18, 2020 and December 24, 2020. Mr. Love has not
received any fringe benefits from the Debtor at any time; nor has he received any post-petition
compensation from the Debtor.

                    3.       Legal Relationships between Insiders, Affiliates and the Debtor.

        Prior to the Petition Date, the Debtor’s bank accounts were managed by US Assets and
US Assets would pay the Debtor’s expenses out funds in the Debtor’s bank accounts when
directed by the Debtor. If there were insufficient funds to pay all of the Debtor’s expenses at any
given time, US Assets had the discretion to determine what bills would be paid, and when.

        In addition, the Debtor received loans and other payments from insiders. Below is a
summary of loan transactions from insiders. The source of all information contained in this
section is US Assets as of December 8, 2020.

                     SUMMARY OF OUTSTANDING INTERCOMPANY5 NOTES
                     ASSERTED AGAINST LOVES FURNITURE, INC. BY AFFILIATES


                                   PAYEE                           BALANCE                DATE

                     TJKZ Construction, LLC                               $150,000       10/23/20
                     TJKZ Construction, LLC                                $50,000       10/23/20
                     TJKZ Construction, LLC                                $50,000        7/23/20
                     US Assets Acquisition, LLC                            $15,000       10/23/20
                     US Assets Inc.                                        $17,000        4/29/20
                     US Assets Inc.                                       $100,000        7/20/20
                     US Assets Inc.                                       $500,000        7/23/20
                     US Assets Inc.                                       $500,000        7/23/20
                     US Assets Inc.                                       $415,585         9/2/20
                     US Assets Inc.                                       $325,000        9/10/20
                     US Assets Inc.                                     $1,070,000        9/16/20
                     US Assets Inc.                                       $700,000        10/1/20
                     US Assets Inc.                                     $1,850,000        10/9/20
                     US Assets Inc.                                     $1,790,000       10/13/20
                     US Assets Inc.                                       $130,000       10/23/20
                     US Assets Inc.                                       $280,000       11/10/20
                     US Assets Inc.                                       $228,200         9/2/20
                     US C-Store Operations, LLC                            $15,000       10/23/20
                     US Pets, Inc.                                        $100,000       10/23/20
                     US Realty Co                                          $20,000       10/23/20
                     White Oak Station, LLC                                $10,000       10/23/20
                     Total                                              $8,315,785


5
    All of entities involved here were either US Assets or wholly-owned affiliates of US Assets.

                                                           35
       21-40083-tjt        Doc 439       Filed 05/25/21         Entered 05/25/21 22:22:20           Page 35 of 53
       The Debtor’s books and records show that the Debtor made payments of $2,617,000
towards these loans made between June 17, 2020 and December 21, 2020.

       The Debtor’s books and records also show a loan from the Debtor to US Assets June 18,
2020 in the principal amount of $500,000.

       US Assets. issued guarantees of numerous obligations of the Debtor. These obligations
include, but are not limited to, the following:


Affiliate Issuing Guaranty                        Creditors


US Assets, Inc.                                   A & R Properties, Affordable Furniture, Agree
                                                  Realty, Avalon, Element, Essential Properties,
                                                  Flexsteel, Franklin, , Hooker/Home Meridian,
                                                  Independent LL, JWSC Limited Partnership II,
                                                  Kuehne & Nagel, Kuka, LCN, LFN, Najarian,
                                                  NTVB, Oriental Weavers, RDB Davison Rd.
                                                  LLC, SBV-Holland, LLC, Serta Restokraft,
                                                  Sherwood Mattress, Southern Motion/Fusion,
                                                  The Simmons MFG, Co. LLC, Argyle Malls,
                                                  STORE Capital Acquisition LLC


      Records of the Debtor’s transactions with US Assets and its affiliates are maintained by
US Assets.

       C.      Description of the Debtor’s Business, Its Industry Group and the Causes of
               the Chapter 11 Filing.

               1.     Events Leading up to Commencement of Operations

       The Debtor was founded to fill the vacuum in the midwestern retail furniture market
created as a result of the bankruptcy and liquidation of Art Van Furniture, LLC and its affiliates
(together, “Art Van”). Art Van filed Chapter 11 bankruptcy in the United States Bankruptcy
Court for the District of Delaware on March 8, 2020. Art Van had intended to conduct going-
out-of-business sales at substantially all of its locations. However, Art Van’s Chapter 11 filing
coincided with the initially outbreak of the COVID-19 pandemic in the United States. Almost
immediately, Art Van’s locations shut down because customers were not coming due to COVID
and staff was reluctant to work even before local and state government quarantine orders were
issued. As a result, Art Van shut down its stores and converted its Chapter 11 case to a case
under Chapter 7 of the Bankruptcy Code on April 7, 2020.

       The Art Van bankruptcy left numerous long-standing furniture store locations with
substantial historical sales without tenants or operations. Moreover, Art Van abandoned
substantial furniture inventory which could be sold to jump start a new furniture company.


                                               36
    21-40083-tjt    Doc 439     Filed 05/25/21      Entered 05/25/21 22:22:20      Page 36 of 53
        The Debtor’s initial connection to the Art Van bankruptcy came through STORE Capital
and Essential Properties which had preexisting business relationships with US Assets. STORE
and Essential leased at least 27 locations to Art Van. STORE and Essential offered to lease these
locations to the Debtor, which could use the locations as a base for expansion to become at least
a regional furniture industry market player. In order to facilitate the Debtor’s decision to
incorporate STORE offered initial inventory financing and significant tenant improvement
allowances, as well as long-term leases. Ultimately, the Debtor signed leases for 23 locations
from STORE and 4 from Essential, although a number of these locations never opened as Loves
stores.

        As part of its business plan, by mid-April 2020, the Debtor hired its initial management
staff. In addition to signing leases with STORE beginning May 4, 2020, the company continued
to hire additional staff responsible for planning, ordering, readying and marketing the soon-to-be-
opened Loves locations. Debtor also negotiated with other landlords, ultimately signing leases on
multiple former Art Van retail locations, as well as Art Van’s headquarters.

         Square One Sale. As noted above, Art Van abandoned substantial furniture inventory
which could be sold by a new furniture company. Additional furniture inventory was bought
from Art Van by US Assets or its affiliates and contributed to Loves. In Order to raise cash, and
to facilitate the sale of the former Art Van inventory, the Debtor entered into an agreement with
PFP to conduct liquidation sales at the former Art Van locations under an assumed name of
Square One. As a result of the Square One sale, the Debtor received 50% of the profits of sale
(subject to the holdback described in the next paragraph). As of the commencement of the case,
the Debtor had received $3,025,088.02 as a distribution of profits from the Square One sale.

        Under the contract related to the Square One sale, PFP had the right to hold a portion of
the profits for 180 days to make certain that all expenses of sale were paid, that there were not
customer returns, and that there were no other unanticipated costs. As of January 23, 2021, there
was $922,744.33 being held, of which the Debtor was entitled to payment of 50%. While some
minimal additional expenses may have accrued since January 23, the Debtor believes that it is
entitled to more than $450,000 as a final distribution from the Square One Sale. As the Square
One sale ended in November 2020, the payment to the Debtor should occur in May 2021, or such
other time as agreed by the Debtor (after consultation with the Committee) and PFP or pursuant
to an order of the Bankruptcy Court.

         Capitalization. The Debtor’s books and records disclose that pre-store opening expenses
and inventory acquisitions were funded primarily through loans or guarantees by US Assets and
its affiliated entities, as well as STORE. They do not reflect any contribution of capital other
than the contribution of inventory acquired from the Art Van bankruptcy estate by US Assets (the
inventory was acquired using money borrowed by US Assets from STORE Capital) through a
court order entered in the Art Van bankruptcy estate and was the inventory sold in the Square
One sale.

       The Debtor’s Historical Operations

        After acquisition of its locations, Loves needed to refurbish the locations to make them
more appealing to consumers and to differentiate itself from Art Van. Loves also needed to
install COVID-19-required barriers. The total cost of refurbishments on the locations was
                                                37
    21-40083-tjt    Doc 439      Filed 05/25/21      Entered 05/25/21 22:22:20      Page 37 of 53
$4,084,780, some of which remains unpaid as of the Petition Date. This created more burden on
the new entity, and more requirement for speedy commencement of operations and reduction of
costs.

       The Debtor’s first locations opened on August 28, 2020. To begin its operations, the
Debtor ordered inventory at an aggregate landed cost of $60,000,000, of which approximately
$38,000,000 was received. The Debtor paid approximately $17,200,000 towards that inventory,
from proceeds of operations as well as from the proceeds of secured and unsecured loans as
described in the Plan and this Disclosure Statement.

        As with most retail furniture companies, the Debtor did not generally sell merchandise
from the floor. Rather store locations display an assortment of goods available for purchase
which would then be shipped to the customer from a centralized warehouse or delivered to the
store for customer pick up. The Debtor suffered severe consequences from this model. The
Debtor’s warehousing and logistics problems can be divided into several categories:

              a.      Interim Warehousing. The Debtor’s main warehouse in Warren, Michigan
was leased from LCN, and was not available until October 1, 2020. This meant that the Debtor
had to receive its initial inventory, and stock its initial locations from smaller warehouses,
primarily a warehouse in Burton, Michigan. While the Debtor only intended to use the Burton
Warehouse from August 28, 2020 until October 1, 2020, it had to sign a 6-month lease at
$215,000 per month, plus pay a $215,000 security deposit.

        It quickly became clear that the Burton warehouse was not large enough to hold all of the
Debtor’s incoming orders. The Debtor then entered into an agreement with Evans Distribution
Systems to lease approximately a minimum of 100,000 square feet of warehouse space to store
mattresses at its Allen Park storage facility beginning August 12, 2020 for the sum of $27,000
plus logistics cost and labor. This is referred to as “Evans 1”. The agreement permitted Loves to
flex up to an additional 100,000 square feet as needed, and it ultimately leased approximately
177,000 square feet from Evans. The Burton Warehouse is holding the $215,000 security
deposit. Debtor claims that the Burton Warehouse released its lease to the Debtor after Debtor’s
move to the Warren Warehouse, and that the $215,000 security deposit should be returned.
Debtor’s claim for the return of this deposit is expressly preserved.

               b.    Penske Logistics: The Debtor hired Penske Logistics effective July 17,
2020. The relationship was unsuccessful and very costly to the Debtor for the reasons discussed
more fully below.

               c.      Movement of Inventory into Warren. The objective of most inventory
systems is to minimize the number of times stored items are touched, as each touch can cause
damage, and each touch is expensive. The Debtor’s inventory, on the other hand, was not just
touched – it was moved from place to place. The Debtor’s Inventory Management System did
not communicate well with Penske’s Warehouse Management System, leading to repeated and
costly failures to locate inventory. Moreover, customer orders often had to be shipped from
multiple warehouse locations, causing excessive shipping costs that diminished or eliminated
profit from orders.


                                               38
    21-40083-tjt    Doc 439     Filed 05/25/21      Entered 05/25/21 22:22:20     Page 38 of 53
               d.      Unnecessary, erroneous and inefficient shipments. The Warehouse
Management Issues often caused the Debtor to pay (at a flat rate) for unnecessary, erroneous or
half-loaded, inefficient shipments of inventory.

               e.     Loss of customer satisfaction. Customers bought furniture with the
expectation of reliable delivery times. The Debtor’s inability to reliably deliver furniture on
time, with the correct items and undamaged lead to cancelation of orders and a diminished
business reputation.

               f.      Upset of business model. The Debtor began as a thinly capitalized entity
that required the speedy turnover of inventory and a steady high volume of orders to fund
operating expenses. The inability to deliver furniture to customers delayed or eliminated
payments to the Debtor, causing the Debtor to seek merchant capital financing (at high interest
rates) to pay suppliers for critically-needed inventory. This higher cost of capital prevented the
Debtor from ordering new inventory or critical operating costs. To succeed, the business plan
needed everything to go right. The logistics problems meant that nothing did.

                g.     Amounts Paid to Penske: The Debtor paid a total of $8,310,227 to Penske.
Yet the Debtor’s total pre-petition sales were only approximately $30,500,000. This resulted in
highly disproportionate payments to Penske amounting to more than 25% of the Debtor’s total
pre-petition sales revenue.

                h.     Exit of Pennsylvania Market: Because of the expense of delivering goods
to the Pennsylvania market from the Debtor’s warehouse in Warren, Michigan, the Debtor exited
the Pennsylvania market, by agreeing to the assumption of leases for these 5 stores by Levin
Furniture. These stores were leased from STORE as part of a 7 location Master Lease. As part of
this transaction, the Debtor obtained a termination of its leases for Pittsburgh, McMurray, Mt
Pleasant, Altoona and State College. Levin also purchased the Debtor’s inventory at those
locations, with the proceeds used to refund customer deposits on any goods not delivered.

        Initial sales for the Debtor were strong and comparable with projections, despite the
ongoing pandemic. The Debtor purchased over $6,300,000 in media buys to promote its new
locations6. The layout of the stores, the quality of the merchandise and the sales employees all
received initially positive reviews. However, the inability to timely deliver inventory rapidly
overwhelmed any goodwill the newly designed and stocked locations may have generated, and
seriously damaged ongoing sales.

        As a result of its logistical problems and their impact on the Debtor’s sales and cash-flow,
around December 1, 2020, Debtor significantly restructured its workforce to support a 12 store
go forward model. Reduction were made in all areas but were most significant in merchandising
and advertising. By that time, the Debtor faced a severe cash crisis and needed an infusion of at
least $1.6 MM to pay its payroll and continue any operations. Accordingly, the Debtor entered
into a second Consulting and Liquidation Agreement with PFP for 12 locations. This reduced the
Debtor’s operating cost, provided a much-needed cash infusion and gave the Debtor the
opportunity to use the holiday sales season to turn around its remaining 12 locations.

6
    Much of the amounts owed for these media buys were never paid.

                                                        39
       21-40083-tjt      Doc 439       Filed 05/25/21        Entered 05/25/21 22:22:20   Page 39 of 53
        On December 7, 2020, the Debtor brought Mack Peters, a furniture industry expert with
retail, manufacturing and wholesale experience, on board as Interim CEO to run the Debtor’s
day-to-day operations. Mr. Peters is the principal of M.P. Furniture, Inc. He has more than forty
years of experience in the furniture industry in manufacturing, wholesale and retail aspects of the
business. Mr. Peters started and operated his own furniture retail chain for twenty years and sold
it to one of the largest furniture manufacturers in the country. Mr. Peters also worked in furniture
manufacturing and wholesale sales before he was engaged by the Debtor to leverage his retail,
manufacturing and wholesale experience. For his services, Mr. Peters’ firm, M P Furniture,
receives a biweekly fee of $16,346.15.

         Unfortunately, the Debtor’s inability to locate and deliver inventory ordered by customers
in its inventory reduced holiday sales and caused significant cancelations of orders. As a result,
by January 6, 2021, the Debtor needed an immediate cash infusion of at least $2,500,000 to pay
payroll, utilities and other critical operating expenses. In late December, the Debtor employed B.
Riley Financial Advisors as financial consultants and, on December 31, 2020, hired Butzel Long,
P.C. as insolvency counsel. Due to its immediate cash crunch, the Debtor had no choice but to
turn to PFP to commence liquidation sales at its remaining 12 locations, which permitted a
$2,500,000 Advance (the “Agent Advance”) to cover payroll and other critical expenses.

        By this time, the Debtor also experienced “stop shipments” from suppliers and the
commencement of litigation, including an injunction action from Penske Logistics which, if
successful, would have cut off the Debtor’s ability to sell the approximately $10,000,000 (cost
value) inventory in its warehouse. In Order to facilitate store closing sales by the Agent in an
orderly manner, the Debtor commenced this Chapter 11 case with the objective of restructuring
its operations with a smaller footprint. As of the date of this Plan, the Debtor has not been able to
find additional financing and without such financing, has concluded that liquidation is the best
option.


II.     POST-PETITION EVENTS OF SIGNIFICANCE.

        A.     Description of Post-Petition Litigation.

       The summary of any Order in this section is qualified by the full terms of the Order, and
parties in interest are advised to consult the text of the orders, which are available without cost
through Stretto, Loves’ Claims Agent, at https://cases.stretto.com/LovesFurniture. Discussion
of transfers outside the ordinary course of business and of cash collateral and adequate protection
orders are included in the summaries of the most notable post-petition orders below.

               1.      The Store Closing Order

        On January 15, 2021, the Court entered Store Closing Order as an interim order, DE 62.
On February 5, 2021, the Court entered the Store Closing Order as a final Order. The Store
Closing Order authorized the Debtor’s retention of the Agent and approved the Sales Promotion
Consulting Agreement between the Debtor and the Agent. Since January 16, 2021, and pursuant
to the Interim Sale Order and the Final Sale Order, the Agent has been conducting Store Closing
Sales (“Sales”) at its leased locations. By the Effective Date, it is expected that the Sales will be
completed.
                                                40
      21-40083-tjt   Doc 439     Filed 05/25/21     Entered 05/25/21 22:22:20         Page 40 of 53
        The Store Closing Order also provided for the Agent’s payment of the Agent Advance, a
$2,500,000 advance payment of the Debtor’s share of the proceeds of the Sales which allowed
the Debtor to pay necessary administrative expenses, including payroll, as well as $200,000 as an
Augment Fee (as that term is defined in the Store Closing Order) to assist the Debtor to resolve
the claims of Priority Deposit Customers. The Plan is not intended to alter in any way the terms
of repayment of the Agent Advance or the Augment Fee.

        The Store Closing Order and the Sale Promotion Consulting Agreement are complex and
cannot be easily summarized. Broadly, they provide for a going-out-of-business sale of both the
Debtor’s inventory and augmented inventory provided by the Agent at all of the Debtor’s
locations. The Debtor’s share of the proceeds of the Sales are:

             a.     The Company Inventory Payment, which is 50% of the gross sale price of
the Company’s Inventory, paid on a weekly basis in arrears; and

               b.     80% of the Sale Profit, which is calculated from the gross sales of both
Company Inventory and Augment Inventory after deduction of Sales Expenses, the Agent’s 9%
fee and a 5% fee to certain of the Agent’s managers. Sales Expenses include most ordinary
course obligations of operating the Debtor’s stores during the Sale Term. Sales Expenses also
include the Company Inventory Payment and the cost of goods sold of the Augment Inventory.

       The Sales will be continued through May 31 at certain locations, and through June 30 at
others. The exact dates that the Sales will end at each location is still being discussed between
the Debtor, the Agent and the Committee, and information about the dates the Sales will end will
be contained in the Plan Supplement.

       The Store Closing Order contains other significant provisions including the following:


              a. The Sales and Consulting Agreement between the Debtor and the Agent was a
                 good-faith, arm’s length’s transaction between unrelated parties;
              b. The Store Closing Procedures contained in the Order were reasonable and
                 appropriate;
              c. All adequate protection arrangements were made through the Final Cash
                 Collateral Order, and no additional adequate protection other than a
                 replacement lien for PFP was necessary in the Store Closing Order;
              d. The Agent was authorized to supplement the company inventory with
                 Augment Inventory. No other party to the case had any claim to any of the
                 Augment Inventory, but the proceeds of Augment Inventory sales would be
                 deposited in the Sale Account maintained by the Agent and would be subject
                 to the ultimate distribution of profits from the Sale;
              e. The Store Closing Order provided for the creation of the Professional Fee
                 Escrow Account;
              f. To the extent that there is a loss on the Sale, the Agent was entitled to
                 adequate protection through a replacement lien and through a superpriority
                 administrative claim to the extent of the loss;

                                               41
    21-40083-tjt    Doc 439     Filed 05/25/21      Entered 05/25/21 22:22:20     Page 41 of 53
               g. The Debtor may discontinue operations at each closing store upon the
                  conclusion of the sale term. The sale term is determined by the Agent in
                  consultation with the Debtor and was limited to no more than 180 days. By
                  mutual agreement, the Debtor and the Agent may terminate the sale before the
                  end of the Term;
               h. The Debtor and the Agent were given broad authority to take necessary and
                  appropriate action to promote and conduct the sales free from interference by
                  third parties;
               i. All sales of Company Inventory and Additional Inventory will be “as is” and
                  final.
               j. The Agent was obligated to collect, remit to the Debtor and account for sales
                  taxes, and it was strictly and only the Debtor’s obligation to pay the sales taxes
                  to the appropriate taxing authorities;
               k. The Agent will not be not liable for any claims against the Debtor nor will the
                  Agent have any successorship liabilities whatsoever and the Debtor will not be
                  liable for any claims against Agent, in each case, other than as expressly
                  provided for in the Consulting Agreement;
               l. The Agent acts solely as an independent agent of the Debtor and will not be
                  deemed to be an employer, or a joint or successor employer or a related or
                  common employer or payor within the meaning of any legislation governing
                  employment or labor standards or pension benefits or health and safety or
                  other statute, regulation or rule of law or equity for any purpose whatsoever,
                  and will not incur any successor liability whatsoever.”
               m. The Agent’s funds are not subject to surcharge or use by the Debtor;
               n. Within 30 days of the conclusion of the Sales, the Debtor must file with the
                  Court a summary report of the store closing process, listing the stores close
                  and gross revenues from the assets sold, as well as a report showing payment
                  of the Agent’s fees.

               2.     The Final Cash Collateral Order

         The Final Cash Collateral Order was entered in the Case on February 18, 2021. There
were several creditors claiming Liens on the Debtor’s inventory and the proceeds thereof as
collateral for payment of their Claims. Some of these creditors also had claims against other
assets of the Debtor. Under the Bankruptcy Code, in order to use its inventory, cash and the
proceeds thereof, the Debtor was required to provide those creditors with adequate protection.
The Debtor provided the creditors below with adequate protection in the form of (i) replacement
liens on the same category of collateral as perfected, valid and unavoidable security interests and
liens existed as of the Petition Date, (ii) superpriority administrative expense claims under
section 507(b) of the Bankruptcy Code, to the extent that the replacement Liens fail to adequately
protect the secured creditor’s interest in cash collateral that existed as of the Petition Date, and
(iii) in certain cases, Cash from inventory sales paid to the creditor or deposited into special
escrow accounts. In particular, the Final Cash Collateral Order provides for the following:

              a.     STORE – the Debtor has been paying 50% of the Company Inventory
Payment for sales made at 5 of the locations leased from STORE. Initially, those stores were
Shelby, Taylor, Royal Oak, Portage and Howell. When the Royal Oak store shut in late March,
                                                42
    21-40083-tjt     Doc 439     Filed 05/25/21      Entered 05/25/21 22:22:20       Page 42 of 53
2021, the location used for the adequate protection payment shifted to the Saginaw location. As
of April 24, 2021, STORE has received payments towards its secured claim totaling
$1,065,766.87. See Exhibit B, the Advance Payment Recovery & Escrow Funding Tracking
Schedule dated May 3, 2021 (the “Tracking Schedule”).

               b.    Westwood Capital, the Debtor has been paying $51,060 pursuant to a
Budget approved by the Court to retire in full Westwood’s first-priority all-asset oversecured lien
in the principal amount of $603,470, with total payments equaling $633,144. As of April 24,
2021, Westwood Capital has received payments totaling $306,360.

               c.      Penske Logistics, Penske Logistics asserts a Disputed Secured Claim.
Until March 15, 2021, the Debtor agreed to reserve $2,600,000 (wholesale cost) inventory in the
Warren Warehouse to provide adequate protection to Penske Logistics. Later, Loves partially
replaced the inventory set aside by paying 8% of the Company Inventory Payment into a
collateral account to provide a reserve of funds towards payment to Penske Logistics if Penske’s
Claim is Allowed as a Secured Claim. After March 15, to obtain a complete release of the
inventory holdback, the amount of payment into escrow was changed to a 30% payment, up to
$100,000 per week (“Penske Adequate Protection Arrangement”). As of April 24, 2021, the
amount of cash deposited into the Penske Logistics collateral account was $1,100,000. See, the
Tracking Schedule.

               In addition, as part of the consideration for the Committee’s consent to the entry
of the Final Cash Collateral Order, the Debtor agreed to establish and reserve the lesser of (a) 8%
of gross receipts, or (b) $100,000 per week, starting the week of February 15, 2021 to establish
and fund an escrow account in the amount of $1,000,000 for the benefit of the Debtor’s
unsecured creditors which may be used at the election of the Committee either for distribution to
unsecured creditors or as funding for the Litigation Trust. As of April 24, 2021, the amount of
Cash deposited into this reserved fund was $595,755.29. See, the Tracking Schedule.

        The Final Cash Collateral Order also established the Professional Fee Escrow Accounts
consisting of separate escrow accounts earmarked in the Budget or post-Budget for payment of
the Debtor’s Professionals and the Committee’s Professionals each funded with, 2% of gross
receipts from the Company Inventory Payments. See, the Tracking Schedule.


                3.    Settlement with Kuehne + Nagel

        Prior to the Petition Date, Kuehne + Nagel, a transport company, provided Debtor with
certain transportation and logistics service. By November 18, 2020, Kuehne + Nagel sought to
collect the sum of at least $1,684,786.28 plus weekly storage charges. On December 2, 2020, the
Debtor agreed to pay that amount plus weekly storage charges. Debtor defaulted on its payment
obligations to Kuehne + Nagel, and the amount due grew to nearly $3,000,000, with additional
use and occupancy charges accruing daily by that point. At that time, Kuehne + Nagel was
holding 133 containers of the Debtor’s inventory, with the inventory held having a cost value of
around $3,400,000 including use and occupancy (the “Purchased Inventory”). Kuehne + Nagel
asserted, and likely possessed a valid, enforceable and perfected possessory carrier’s lien on the
Purchased Inventory.

                                                43
    21-40083-tjt     Doc 439     Filed 05/25/21      Entered 05/25/21 22:22:20      Page 43 of 53
        In order to maximize the amount of inventory available at the Sales, Debtor contacted
PFP to determine if PFP was interested in purchasing the inventory and including it in the Sales
as Additional Inventory under the Consulting Agreement. After negotiations between the parties,
Kuehne + Nagel agreed to accept $2,000,000 within 3 days of the execution of the settlement
agreement in exchange for the Purchased Inventory to be paid by PFP directly to Kuehne + Nagel
and to broadly release its claims against the Debtor. The Debtor also broadly released all claims
against Kuehne + Nagel with respect to Kuehne + Nagel’s transportation and logistics services as
well as the business relationship between the Debtor and Kuehne + Nagel.

       The Debtor sought Court authority for the approval of this settlement, and the settlement
was approved by the Bankruptcy Court on February 10, 2021, [DE 203]. The settlement has
been consummated and the Purchased Inventory used as Additional Inventory in the Sales.

              4.      Lease Rejections

       As of the date of this Plan and Disclosure Statement, the Debtor has rejected the
following leases on the following dates:

 Lease – Landlord           and Date Rejection Motion Filed        Date of Rejection Order
 Location
 STORE
    1. McMurray, PA               January 29, 2021                 March 3, 2021
    2. Pittsburgh, PA
    3. Harrisburg, PA
    4. Lessburg, VA
    5. Altoona, PA
    6. Towson, MD
    7. Mt. Pleasant, PA

 LCN – Dearborn, MI               February 24, 2021                April 1, 2021

 LCN – Warren Excess Office March 10, 2021                         April 1, 2021
 Space

 LCN – Warren Warehouse           March 10, 2021                   April 1, 2021


       By Motion dated April 13, 2021, [DE 363], the Debtor sought to extend the time to
assume or reject its remaining leases. On March 5, 2021, the Court entered its order extending
the time to assume or reject the remaining leases to June 30, 2021 [DE 403].

              5.      Settlement with Essential

        As of the Petition Date, Debtor leased 2 locations from Essential; Battle Creek and
Muskegon. Through a settlement with an effective date of February 28, 2021, Debtor’s lease was
terminated as to the Muskegon location, and the rent paid by the Debtor for the Battle Creek
locations was reduced from approximately $16/square foot to $8/square foot.

                                               44
    21-40083-tjt    Doc 439     Filed 05/25/21      Entered 05/25/21 22:22:20      Page 44 of 53
      The Debtor’s Motion to approve the settlement with Essential was filed on April 6, 2021
[DE 358]. No objections have been filed.


               6.    Settlement with STORE

        The Debtor has negotiated a settlement of its Master and Sub-Leases with STORE, also
effective March 1, 2021, although the Settlement is still being documented between the parties.
The principal terms are

              a. Until March 1, 2021, all Master Leases between Debtor and Store continued in
                 full force as it existed on the Petition Date.
              b. The Debtor may maintain occupancy of the STORE locations at a total
                 monthly rental rate of $389,845.55.
              c. The Master Leases shall be altered as to remove Petoskey on February 28,
                 2021, Royal Oak on March 31, 2021, Bay City on March 31, 2021 and Burton
                 on March 31, 2021 respectively, with removal of any remaining locations to
                 be agreed upon between the Debtor and STORE.
              d. Under the Final Cash Collateral Order, STORE has been receiving adequate
                 protection equal to 50% of the Debtor’s Inventory Payment and the Debtor’s
                 share of the Sale Profit received by the Debtor from the Agent pursuant to the
                 Consulting Agreement and the Consulting Order from the sales at the
                 following locations:
                     i. Shelby Township, MI (Lakeside)
                      ii.      Taylor, MI
                      iii.     Howell, MI
                      iv.      Royal Oak, MI (Woodward Ave.)
                      v.       Portage, MI (Kalamazoo)
              e. Commencing April 4, 2021, the Royal Oak location was replaced for purposes
                 of the payments identified in subparagraph 19(d) hereof by the Saginaw
                 location.
              f. Debtor never operated from 3 of the STORE locations – Schaumburg,
                 Woodridge and Columbus. STORE will not assert any post-petition claims,
                 and Debtor shall not have any post-petition liabilities only with respect to
                 these 3 locations.
              g. The Debtor shall provide STORE with sufficient information to permit it to
                 track the profitability of the Sales and its likely result at the conclusion of this
                 case.
              h. As the Debtor exits locations, STORE will become responsible for the
                 utilities, taxes and insurance on those locations.
              i. Except as expressly provided in the settlement, nothing shall prejudice the
                 Debtor’s right to assume or reject the Master Leases or any party’s right to
                 object to either an assumption or rejection.
              j. Except as expressly provided in the settlement, nothing shall prejudice
                 STORE’s (1) right to assert a claim for allowance and payment of
                 administrative rent due under the Master Leases, less any rent payments made
                                                45
    21-40083-tjt    Doc 439     Filed 05/25/21       Entered 05/25/21 22:22:20        Page 45 of 53
                    during the pendency of the bankruptcy case, (2) a claim for unpaid rent due on
                    the Petition Date; and (3)a claim for rejection damages in the event the Master
                    Leases are rejected.

               7.      Limited Key Employee Retention Plan

        By Motion dated February 11, 2021, [DE 211], the Debtor sought approval of a limited
key employee retention plan covering 2 of its critical, non-insider employees, Michael Dady and
Cathrine Wegner. By Order dated March 19, 2021, [DE 317], the Court approved payment of
$36,000 to Michael Dady provided that he remains employed by the Debtor through July 1, 2021
and of $56,000 to Cathrine Wegner provided that she remains employed by the Debtor through
June 1, 2021. This Motion facilitation of the Debtor’s key institutional knowledge and made sure
that the Debtor’s legal, human resource and accounting departments were properly staffed during
this case.

                8.      Motion for Authority to Pay Prepetition Sales Taxes. Debtor sought
authority to pay two types of prepetition sales taxes. The first were sales tax obligations that
accrued prior to the Petition Date, but which were not due as of the Petition Date. The second
were prepetition sales tax obligations for which PFP, on behalf of the Debtor, had collected, but
not paid (at that time), the sales tax obligations. Debtor’s Motion was granted, and a total of
$1,154,156.13 in pre-petition sales tax obligations were paid including all amounts held by PFP
which were remitted to the Debtor and paid to the applicable tax authorities. As of the date of
this Plan, the Debtor still owes more than $3,130,000 in pre-petition sale tax obligations.


   III.   LITIGATION AND PRESERVED CAUSES OF ACTION

          A.        LCN Motion to Compel and Post-Petition Rent

         LCN, one of the Debtor’s landlords, filed its Motion of LCN AVF Warren (MI) LLC and
LCN AVF Dearborn (MI) LLC Seeking Entry of an Order Compelling Debtor to Provide
Immediate and Ongoing Compensation For Its Use And Occupancy of Certain Leased Premise.
LCN had several leases with the Debtor, and was the landlord of the Debtor’s warehouse, office
space and 5 locations. LCN’s leases called for payment of rent on a quarterly basis, payable on
the first of the month. Accordingly, LCN’s Motion sought payment of rent from the Debtor for
the first quarter of 2021.

        Debtor responded, asserting that the rent payments were prepetition obligations because
they came due before the Petition Date. On March 31, 2021, the Court entered its Opinion and
Order on LCN’s Motion (DE 29). In its Opinion, the Court denied LCN’s Motion, finding that
all rent owed to LCN for the first quarter of 2021 was a prepetition obligation because the rent
was due prior to the Petition Date. As a result, LCN’s claim for approximately $600,000 in rent
is a pre-petition claim, and the $800,000 rent paid by the Debtor or the Agent on the Debtor’s
behalf in the first quarter should be reallocated to 2nd quarter rent.

        LCN has appealed the Court’s Opinion. In addition, LCN has sought payment of in
excess of $1,000,000 in in real property taxes which it asserts are should be given post-petition
priority because they can be paid post-petition without penalty. This issue remains pending
                                                46
    21-40083-tjt      Doc 439    Filed 05/25/21      Entered 05/25/21 22:22:20      Page 46 of 53
before the Court, but any such decision could be postponed if the Court agrees with the Debtor’s
argument that LCN’s appeal effectively divested the Court of jurisdiction to hear this issue.

              B.       Adversary Proceeding against Penske Logistics

        On March 4, 2021, the Debtor commenced an adversary proceeding (AP No. 21-04065)
against Penske Logistics, LLC through the filing of a Complaint for Declaratory Relief, Breach
of Contract, Common Law and Statutory Conversion, and Other Relief. In its Complaint, the
Debtor sought, among other things, to invalidate Penske’s alleged warehousemen’s lien as well
as a judgment for damages sustained due to Penske’s breach of the July 17, 2020 Logistics
Services Agreement. Penske’s breaches included failing to inspect incoming goods, failing to
report damaged goods to Debtor, not adhering to the proper standard of care for the goods in
Debtor’s warehouse, grossly mismanaging Debtor’s warehouse and inventory, levying significant
overcharges, and causing damage to Debtor’s goods and furniture. The Debtor further sought to
recover contractual, common law, and statutory tort damages against Penske for damage to its
property and to compel Penske to disgorge preferential payments made within ninety (90) days of
the Petition Date.

        Subsequent to the filing of the adversary proceeding, it was determined that the Debtor
would not need the Warren Warehouse after March 31, 2021 and could reject the Warehouse
lease with LCN effective March 31st. In order to move inventory in the Warehouse to other
locations before March 31st that otherwise served as adequate protection for Penske’s
warehousemen’s lien, the Debtor, Committee and Penske agreed to modify the Penske Adequate
Protection Arrangement that entailed a dismissal of the adversary proceeding without prejudice
to save on costs to both parties pending a decision whether to refile the complaint after
confirmation of the Plan. All Claims against Penske that were set forth in the adversary
proceeding are preserved in the Plan.


              C.       Claims Against Toronto Dominion Bank Related to Reserve Funds:

       Toronto Dominion Bank (“TD Bank”) was the issuer of the Debtor’s store-brand credit
card. TD Bank has advised the Debtor that it is holding a reserve fund of $1,469,028.16 (the
“TD Reserve”) of the Debtor’s funds. TD Bank has informed the Debtor that it will be filing a
Proof of Claim in the amount of $2,268,108.23 and asserting a setoff against the full amount of
the TD Reserve. TD Bank has advised the Debtor that its claim consists of a breach of
contract/mistake claim against the Debtor in the approximate amount of $1,400,000 (the “Breach
Claim”, based on representations made by the Debtor in its original contract with TD Bank. In
addition, TD Bank asserts more than $800,000 in claims based on customer chargebacks for
goods not delivered by Debtor to customers who subsequently disputed the claims on their
charge cards (the “Chargeback Claim”). The Debtor has not had a full opportunity to investigate
the Chargeback Claims and disputes the amount of the Chargeback Claim and the validity of the
Breach Claim.7

              D.       Claims Against LCN
7
    Debtor’s best estimate of the Chargeback Claim is $400,000.

                                                         47
       21-40083-tjt       Doc 439       Filed 05/25/21        Entered 05/25/21 22:22:20   Page 47 of 53
        The Debtor negotiated its Leases with LCN for multiple retail locations, as well as the
Debtor’s offices and warehouse and distribution center. In connection with those negotiations,
the Debtor agreed to forego tenant improvements promised by LCN in exchange for conveyance
of fixtures and trade equipment used at the warehouse. In fact, at the time these promises were
made, LCN did not own the fixtures and trade equipment. LCN may have setoff claims against
this Claim as a result of Debtor’s rejection of the Warehouse Lease.




          E.       Avoidance Actions

       The Plan reserves all Avoidance Actions of the Debtor, including those payments to
Creditors disclosed in DE 198, the Statement of Financial Affairs, Question 3 related to pre-
bankruptcy payments to Creditors and/or Insiders, as well as any payments post-petition or
payments that were made but not disclosed for any reason.

          F,      Shift 4 Claim

        Shift 4 served as the Debtor’s prepetition merchant credit card processor and asserts a
total claim against the Debtor in the amount of $2,935,947.13 as a result of losses incurred by
Shift 4 resulting from orders canceled or disputed by Debtor’s credit card customers. As part of
the total Shift 4 claim, Shift 4 asserts a Secured Claim of $241,992.92 as a right to offset or
recoup its Allowed Claim against the Shift 4 Reserve Account that it was holding prior to the
Petition Date. The Debtor cannot determine the full amount of Shift 4’s Allowed Claim because
it does not yet know the valid amount of chargebacks disputed by customers or returns from such
customers, and the Debtor is still reviewing and calculating those claims. However, Shift 4 does
have a valid claim, and the Debtor believes that the Allowed Claim will significantly exceed the
Shift 4 Reserve Account. Therefore, while reserving rights with respect to the full amount of
Shift 4’s Claim, the Debtor believes that, upon allowance of the Shift 4 Secured Claim, it will be
appropriate to permit Shift 4 to offset or recoup its Allowed Secured Claim against the Shift 4
Reserve Account. Accordingly, the Plan permits this offset or recoupment, subject to the right of
the Liquidation Trustee to object to the Secured Shift 4 Claim within 30 days of the Effective
Date.

          G. Miscellaneous Claims

        Any Causes of Action (as reserved in Section 5.6.2 of the Plan) based on the factual
allegations in this Disclosure Statement are preserved. These include any claims for returns of
security deposits of the Debtor with any party at any time. A full investigation of management
decisions from the formation of the Debtor until the commencement of bankruptcy on January 6,
2021 has not been completed. The Plan preserves all claims against Debtor’s pre-petition
directors and officers and all claims related to the Debtor’s operations, including, but not limited
to claims that may be covered by the Debtor’s Directors and Officers Insurance. The Plan also
empowers the Liquidation Trustee to conduct such investigation, and to commence claims related
to such prepetition conduct as the Liquidation Trustee deems appropriate.

                                                48
    21-40083-tjt     Doc 439      Filed 05/25/21     Entered 05/25/21 22:22:20       Page 48 of 53
       The Plan preserves any Claims, broadly defined, which may exist against any Landlord
based on its relationship with the Debtor and with Mr. Love.

       The Plan also preserves all of the Debtor’s rights under the Sales and Consulting
Agreement and the Store Closing Order without alteration, as written in the Consulting
Agreement and the Store Closing Order including the right to make any claims related to the
Sales. These rights may be transferred to the Liquidation Trust and the Liquidation Trustee.
Except as to the assignment of the Debtor’s rights to the Liquidation Trust and the Liquidation
Trustee, the Plan does not enhance or diminish the Debtor’s right to reconcile the results of the
Sales provided in the Store Closing Order and the Sales Consulting Agreement.

IV.      ASSETS AND LIABILITIES

           A. A liquidation analysis is attached hereto as Exhibit C. In addition to the stated
Claims amounts set forth in the Plan, the liquidation analysis sets forth estimated or ranges of
estimated amounts for: pre- and post-confirmation Administrative Expenses, Secured Claims,
Priority Claims and General Unsecured Claims. It also sets forth actual or estimated values of the
Assets of the Estate as of April 3, 2021.

V.       DETAILS REGARDING IMPLEMENTATION OF THE PLAN.

             A.      The Plan

        The Plan is a liquidating plan and provides for the vesting of all remaining assets of the
Debtor in a Liquidation Trust, governed by a Liquidation Trust Agreement, upon the Effective
Date of the Plan. All company inventory will have been sold by the Effective Date of the Plan.
The Liquidation Trustee will continue to sell any remaining assets with or without Court
approval, as the case may be, or pursuant to the terms of the Plan and the Liquidation Trust
Agreement until all assets are fully liquidated or abandoned. The Liquidation Trustee, upon the
liquidation or abandonment of the remaining assets vested with the Liquidation Trust and
payment of all expenses incurred by the Liquidation Trustee in the administration of the
Liquidation Trust, will distribute the proceeds from such liquidation to the holders of Allowed
Claims in order of the priorities set forth in the Plan.

          The Plan further provides for the termination of all Equity Interests in the Debtor and the deemed
     dissolution of the Debtor from and after the Effective Date of the Plan.

             B.      Financial Information


                    1. Attached as Exhibit D is a summary of the prepetition operating results of
            the Debtor.

                     2. Attached as Exhibit E is a summary of the results of operations for the
            post-petition period beginning January 6, 2021 and ending March 31, 2021.

             C.      Tax ramifications for the continuing entity if the plan is confirmed are:


                                                     49
      21-40083-tjt      Doc 439      Filed 05/25/21       Entered 05/25/21 22:22:20         Page 49 of 53
     THE FOLLOWING DISCUSSION IS INTENDED ONLY AS A SUMMARY OF
CERTAIN U.S. FEDERAL INCOME TAXCONSEQUENCES OF THE PLAN AND IS NOT A
SUBSTITUTE FOR CAREFUL TAX PLANNING WITH A TAX PROFESSIONAL. THE
FOLLOWING DISCUSSION IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT
TAX ADVICE. THE TAX CONSEQUENCES ARE IN MANY CASES UNCERTAIN AND
MAY VARY. ACCORDINGLY, EACH HOLDER IS STRONGLY URGED TO CONSULT
SUCH HOLDER'S INDEPENDENT TAX ADVISOR REGARDING THE FEDERAL, STATE,
LOCAL, AND FOREIGN INCOME TAX CONSEQUENCES OF THE PLAN.

        Under the terms of the Plan, the Liquidation Trust Assets will be transferred to the
Liquidation Trust in a taxable disposition. Any income or gain from the transfer of assets to the
Liquidation Trust will flow through to the ultimate taxpaying owner or member of the
transferring Debtor who will be responsible to pay any resulting tax liability. The tax
consequences of the Plan, however, are subject to many uncertainties due to the complexity of
the Plan and the lack of interpretative authority regarding certain changes in the tax law.

        Uncertainties with regard to federal income tax consequences ofthe Plan also arise due to
the inherent nature of estimates of value that will impact the determination of the amount of
income or gain from the transfer of assets to the Liquidation Trust. As of the Effective Date, the
Liquidation Trust must be established for the benefit of all Liquidation Trust Beneficiaries. The
Liquidation Trustee will make a good faith valuation of the Liquidation Trust Assets. All parties
(including, without limitation, the Liquidation Trustee and the Liquidation Trust Beneficiaries)
must consistently use such valuation for all federal income tax purposes.

        The Liquidation Trust is intended to qualify as a liquidation trust for federal income tax
purposes. In general, a liquidation trust is not a separate taxable entity but rather is treated for
federal income tax purposes as a "grantor" trust (i.e., a pass-through entity). The IRS, in Revenue
Procedure 94-45, 1994-28 I.R.B. 124, set forth the general criteria for obtaining an IRS ruling as
to the grantor trust status of a liquidation trust under a chapter 11 plan. The Liquidation Trust
has been structured with the intention of complying with such general criteria. Pursuant to the
Plan, and in conformity with Revenue Procedure 94-45, all parties (including the Liquidation
Trustee and the Holders of beneficial interests in the Liquidation Trust) are required to treat for
federal income tax purposes, the Liquidation Trust as a grantor trust of which the Holders of
Liquidation Trust Interests are the owners and grantors. Although the discussion herein assumes
that the Liquidation Trust would be so treated for federal income tax purposes, no ruling has
been requested from the IRS concerning the tax status of the Liquidation Trust as a grantor trust.
Accordingly, there can be no assurance that the IRS would not take a contrary position to the
classification of the Liquidation Trust as a grantor trust. If the IRS were to challenge
successfully such classification, the federal income tax consequences to the Liquidation Trust
and the Holders of Liquidation Trust Interests could vary from those discussed herein, and, thus,
there could be less available cash than estimated.

   VI.    LEGAL REQUIREMENTS, AS FOLLOWS:

          A.       Voting procedures

           Under the Bankruptcy Code, the only classes that are entitled to vote to accept or
   reject a plan are classes of claims, or equity interest, that are impaired under the plan.
                                              50
    21-40083-tjt     Doc 439     Filed 05/25/21     Entered 05/25/21 22:22:20        Page 50 of 53
Accordingly, classes of claims or interests that are not impaired are not entitled to vote on
the plan.

       Creditors that hold claims in more than one impaired class are entitled to vote
separately in each class. Such a creditor will receive a separate ballot for all of its claims
in each class (in accordance with the records of the Clerk of the Court) and should
complete and sign each ballot separately. A creditor who asserts aclaim in more than
one class and who has not been provided with sufficient ballots may photocopy the ballot
received and file multiple ballots.

       Votes on the plan will be counted only with respect to claims: (a) that are listed on
the Debtor’s Schedules of Assets and Liabilities other than as disputed, contingent or
unliquidated; or (b) for which a proof of claim was filed on or before the bar date set by
the Court for the filing of proofs of claim (except for certain claims expressly excluded
from that bar date or which are allowed by Court order). However, any vote by a Holder
of a claim will not be counted if such claim has been disallowed or is the subject of an
unresolved objection, absent an order of the Court allowing such claim for voting purposes
pursuant to 11 U.S.C. § 502 and Bankruptcy Rule 3018.

        Voting on the plan by each Holder of a claim or interest in an impaired class is
important. After carefully reviewing the plan and disclosure statement, each Holder of
such a claim or interest should vote on the enclosed ballot either to accept or to reject the
plan, and then return the ballot by mail to the debtor’s attorney by the deadline previously
established by the court. Any ballot that does not appropriately indicate acceptance or
rejection of theplan will not be counted.

       A ballot that is not received by the deadline will not be counted.

       If a ballot is damaged, lost, or missing, a replacement ballot may be obtained by
sending a written request to the debtor’s attorney.

       B.       Acceptance

        The Bankruptcy Code defines acceptance of a plan by an impaired class of claims
as acceptance by the Holders of at least two-thirds in dollar amount, and more than one-
half in number, of the claims of that class which actually cast ballots. The Bankruptcy
Code defines acceptance of a plan by an impaired class of equity interests as acceptance
by Holders of at least two-thirds in number of the equity interests of that class that actually
cast ballots. If no creditor or interest Holder in an impaired class votes, then that class has
not accepted the plan.

       C.       Confirmation

       11 U.S.C. § 1129(a) establishes conditions for the confirmation of a plan. These
conditions are too numerous and detailed to be fully explained here. Parties are
encouraged to seek independent legal counsel to answer any questions concerning the
Chapter 11 process.


                                              51
 21-40083-tjt     Doc 439      Filed 05/25/21      Entered 05/25/21 22:22:20       Page 51 of 53
          Among the several conditions for confirmation of a plan under 11 U.S.C. § 1129(a)
   are these:

                   1.      Each class of impaired creditors and interest must accept the
                           plan, as described in paragraph VI.B., above.

                   2.      Either each Holder of a claim or interest in a class must
                           accept the plan, or the plan must provide at least as much
                           value as would be received upon liquidation under Chapter 7
                           of the Bankruptcy Code.

          D.       Modification

          The debtor reserves the right to modify or withdraw the plan at any time before
   confirmation.

          E.       Effect of confirmation

          If the plan is confirmed by the Court:

            Except as provided in the Plan and in 11 U.S.C. § 1141(d), in the case of a corporation
that is liquidating and not continuing its business as in this case:

                  (a) Claims and interests will not be discharged.

                  (b) Creditors and shareholders will not be
                  prohibited from asserting their claims
                  against or interests in the debtor or its assets.

                                                       Respectfully submitted,

                                                      Loves Furniture, Inc.


                                                      By: _____________________
                                                             Mack Peters
                                                      Its: Interim Chief Executive Officer



Prepared by:

BUTZEL LONG, a professional corporation

By: /s/ Max J. Newman
Thomas B. Radom (P24631)
Max J. Newman (P51483)
Stoneridge West
                                                 52
    21-40083-tjt        Doc 439   Filed 05/25/21      Entered 05/25/21 22:22:20     Page 52 of 53
41000 Woodward Avenue
Bloomfield Hills, Michigan 48304
Tel: (248) 258-1616
E-mail: radom@butzel.com
         newman@butzel.com

COUNSEL TO THE DEBTOR AND
DEBTOR IN POSSESSION




                                           53
3121392
    21-40083-tjt   Doc 439    Filed 05/25/21    Entered 05/25/21 22:22:20   Page 53 of 53
